Exhibit (17)(c)(i) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipal Income Funds as of January 31, 2010 TABLE OF CONTENTS Investment Update 2 Performance Information and Portfolio Composition Arizona 3 Colorado 5 Connecticut 7 Michigan 9 Minnesota 11 New Jersey 13 Pennsylvania 15 Fund Expenses 17 Financial Statements 21 Board of Trustees Annual Approval of the Investment Advisory Agreements 88 Officers and Trustees 91 1 Eaton Vance Municipal Income Funds as of January 31, 2010 INVESTMENT UPDATE Economic and Market Conditions During the six months ending January 31, 2010, the U.S. economy and the capital markets continued to show improvement from the market upheaval that occurred in the fall of 2008 and continued into the first calendar quarter of 2009. After contracting in the first two quarters of 2009declining at annualized rates of 6.4% and 0.7%, respectivelythe U.S. economy grew at annualized rates of 2.2% and 5.7% in the third and fourth quarters, respectively, according to the U.S. Department of Commerce. During the six-month period, the municipal bond market witnessed a significant rebound as demand returned from investors who had sought the relative safety of Treasury bonds in 2008, and cautious optimism spread on signs of a mildly improving economy. The renewed appetite for municipal bonds was buoyed by provisions in the American Recovery and Reinvestment Act of 2009 aimed at supporting the municipal market. The new Build America Bond program gave municipal issuers broader access to the taxable debt markets, providing the potential for lower net borrowing costs and reducing the supply of traditional tax-exempt bonds. The federal stimulus program also provided direct cash subsidies to municipalities that were facing record budget deficits. The result of these events was a dramatic rally for the sector as yields fell and prices rose across the yield curve. During the semiannual period, municipals continued the rally that occurred in the first half of calendar 2009, posting solid returns for the six-month period. The Funds primary benchmark, the Barclays Capital Municipal Bond Index (the Index)a broad-based, unmanaged index of municipal bondsgained 4.90% for the period. 1 1 It is not possible to invest directly in an Index or a Lipper classification. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. The Lipper total returns are the average total returns, at net asset value, of the funds that are in the same Lipper Classification as the Funds. 2 Certain Funds employ residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on RIB investments. Management Discussion During the six months ending January 31, 2010, the Funds Class A shares at net asset value outperformed the Index and, with the exceptions of Arizona and Minnesota, outperformed their Lipper peer group averages. 1 Given the significant price movement at the longer end of the municipal yield curve, managements bias toward longer maturities was the basis for much of the Funds outperformance during the period. Investing across the credit spectrum and making higher allocations to revenue bonds also contributed positively to relative performance. The Funds generally invest in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. While the price declines experienced by municipals in 2008 were most pronounced on the long end of the yield curve, longer-maturity bonds outperformed shorter maturities during the first 5 months of the period, thus providing the basis for much of the Funds outperformance of the Index. Management employed leverage in some of the Funds, through which additional exposure to the municipal market was achieved. Leverage has the impact of magnifying a Funds exposure to its underlying investments in both up and down markets. 2 As we move ahead, we recognize that many state and local governments face significant budget deficits that are driven primarily by a steep decline in tax revenues. We will continue to monitor any new developments as state and local officials formulate solutions to address these fiscal problems. As in all environments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively manage the Funds with the same income-focused, relative value approach we have always employed. We believe that this approach, which is based on credit research and decades of experience in the municipal market, has served municipal investors well over the long term. As of February 22, 2010, Adam A. Weigold is the portfolio manager of Eaton Vance New Jersey Municipal Income Fund. Mr. Weigold, a Vice President of Eaton Vance Management (EVM) and Boston Management and Research, an affiliate of EVM, has been the portfolio manager of Eaton Vance Pennsylvania Municipal Income Fund since 2007 and has been a municipal credit analyst of Eaton Vance for more than five years. Prior to December 1, 2009, each Fund was named Eaton Vance [State] Municipals Fund Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Arizona Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: Craig R. Brandon, CFA Performance 1 Class A Class B Class C Share Class Symbol ETAZX EVAZX ECAZX Average Annual Total Returns (at net asset value) Six Months 6.12% 5.75% 5.75% One Year 15.08 14.30 14.29 Five Years 3.44 2.65 N.A. 10 Years 5.15 4.38 N.A. Life of Fund  4.50 4.89 2.77 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.05% 0.75% 4.75% One Year 9.63 9.30 13.29 Five Years 2.44 2.31 N.A. 10 Years 4.64 4.38 N.A. Life of Fund  4.19 4.89 2.77  Inception dates: Class A: 12/13/93; Class B: 7/25/91; Class C: 12/16/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.86% 1.61% 1.61% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.19% 3.48% 3.47% Taxable-Equivalent Distribution Rate 6.75 5.61 5.59 SEC 30-day Yield 5 3.46 2.88 2.88 Taxable-Equivalent SEC 30-day Yield 5.58 4.64 4.64 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Arizona Municipal Debt Funds Classification Six Months 6.78% One Year 13.96 Five Years 3.15 10 Years 4.82 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/09. Includes interest expense of 0.06% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 37.95% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Arizona Municipal Debt Funds Classification contained 33, 33, 26 and 22 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance Arizona Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/10 is as follows, and the average rating is AA-. AAA 28.2% BBB 8.1% AA 32.5% CCC 0.5% A 26.2% Not Rated 4.5% Fund Statistics 2 s Number of Issues: 76 s Average Maturity: 18.2 years s Average Effective Maturity: 13.3 years s Average Call Protection: 7.9 years s Average Dollar Price: $97.36 s RIB Leverage 3 : 1.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 1/31/10 as a percentage of the Funds net assets plus Floating Rate Notes. 4 Eaton Vance Colorado Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Share Class Symbol ETCOX EVCLX ECCOX Average Annual Total Returns (at net asset value) Six Months 7.96% 7.67% 7.54% One Year 15.57 14.81 14.79 Five Years 2.21 1.46 N.A. 10 Years 4.77 4.02 N.A. Life of Fund  4.14 4.16 -0.29 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 2.85% 2.67% 6.54% One Year 10.13 9.81 13.79 Five Years 1.21 1.12 N.A. 10 Years 4.26 4.02 N.A. Life of Fund  3.82 4.16 -0.29  Inception dates: Class A: 12/10/93; Class B: 8/25/92; Class C: 10/8/07 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.79% 1.54% 1.54% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 4.19% 3.47% 3.47% Taxable-Equivalent Distribution Rate 6.76 5.60 5.60 SEC 30-day Yield 5 4.04 3.49 3.48 Taxable-Equivalent SEC 30-day Yield 6.52 5.63 5.61 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Colorado Municipal Debt Funds Classification Six Months 5.93% One Year 11.52 Five Years 2.92 10 Years 4.95 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.01% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Colorado Municipal Debt Funds Classification contained 21, 20, 18 and 15 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 5 Eaton Vance Colorado Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution 1 By total investments Fund Statistics s Number of Issues: 61 s Average Maturity: 19.8 years s Average Effective Maturity: 14.4 years s Average Call Protection: 8.0 years s Average Dollar Price: $93.44 s Average Rating: A+ 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 6 Eaton Vance Connecticut Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETCTX EVCTX ECCTX EICTX Average Annual Total Returns (at net asset value) Six Months 5.86% 5.59% 5.59% 6.07% One Year 13.45 12.65 12.77 13.78 Five Years 3.04 2.29 N.A. N.A. 10 Years 4.99 4.22 N.A. N.A. Life of Fund  5.01 4.35 2.41 6.67 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.80% 0.59% 4.59% 6.07% One Year 8.11 7.65 11.77 13.78 Five Years 2.03 1.95 N.A. N.A. 10 Years 4.48 4.22 N.A. N.A. Life of Fund  4.69 4.35 2.41 6.67  Inception dates: Class A: 4/19/94; Class B: 5/1/92; Class C: 2/9/06; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 0.95% 1.70% 1.70% 0.75% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.31% 3.56% 3.57% 4.50% Taxable-Equivalent Distribution Rate 7.09 5.86 5.87 7.40 SEC 30-day Yield 5 3.25 2.66 2.65 3.61 Taxable-Equivalent SEC 30-day Yield 4,5 4.38 4.36 5.94 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Connecticut Municipal Debt Funds Classification Six Months 5.19% One Year 11.37 Five Years 3.09 10 Years 4.93 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/09. Includes interest expense of 0.15% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 39.23% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Connecticut Municipal Debt Funds Classification contained 22, 21, 16 and 16 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 7 Eaton Vance Connecticut Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/10 is as follows, and the average rating is A+. AAA 24.5% BBB 14.7% AA 23.2% BB 2.2% A 29.9% CCC 0.4% Not Rated 5.1% Fund Statistics 2 s Number of Issues: 74 s Average Maturity: 16.8 years s Average Effective Maturity: 10.7 years s Average Call Protection: 7.1 years s Average Dollar Price: $105.02 s RIB Leverage 3 : 4.4% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 1/31/10 as a percentage of the Funds net assets plus Floating Rate Notes. 8 Eaton Vance Michigan Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: William H. Ahern, Jr., CFA Performance 1 Class A Class C Share Class Symbol ETMIX ECMIX Average Annual Total Returns (at net asset value) Six Months 7.27% 6.87% One Year 14.53 13.67 Five Years 2.76 N.A. 10 Years 5.15 N.A. Life of Fund  4.18 1.97 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 2.17% 5.87% One Year 9.12 12.67 Five Years 1.76 N.A. 10 Years 4.64 N.A. Life of Fund  3.87 1.97  Inception dates: Class A: 12/7/93; Class C: 5/2/06 Total Annual Operating Expenses 2 Class A Class C Expense Ratio 0.96% 1.71% Distribution Rates/Yields Class A Class C Distribution Rate 3 4.46% 3.71% Taxable-Equivalent Distribution Rate 7.17 5.97 SEC 30-day Yield 5 3.77 3.20 Taxable-Equivalent SEC 30-day Yield 6.06 5.15 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Michigan Municipal Debt Funds Classification Six Months 6.35% One Year 12.60 Five Years 3.19 10 Years 5.06 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/09. Includes interest expense of 0.16% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 37.83% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Michigan Municipal Debt Funds Classification contained 22, 22, 15 and 14 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 9 Eaton Vance Michigan Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/10 is as follows, and the average rating is A+. AAA 19.1% BBB 10.7% AA 27.3% Not Rated 1.7% A 41.2% Fund Statistics 2 s Number of Issues: 58 s Average Maturity: 20.8 years s Average Effective Maturity: 14.7 years s Average Call Protection: 7.9 years s Average Dollar Price: $94.80 s RIB Leverage 3 : 1.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 1/31/10 as a percentage of the Funds net assets plus Floating Rate Notes. 10 Eaton Vance Minnesota Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: Craig R. Brandon, CFA Performance 1 Class A Class B Class C Share Class Symbol ETMNX EVMNX ECMNX Average Annual Total Returns (at net asset value) Six Months 5.14% 4.74% 4.85% One Year 13.61 12.68 12.80 Five Years 4.05 3.28 N.A. 10 Years 5.36 4.60 N.A. Life of Fund  4.45 4.47 3.47 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.19% -0.26% 3.85% One Year 8.20 7.68 11.80 Five Years 3.03 2.93 N.A. 10 Years 4.86 4.60 N.A. Life of Fund  4.13 4.47 3.47  Inception dates: Class A: 12/9/93; Class B: 7/29/91; Class C: 12/21/05 Total Annual Operating Expenses 2 Class A Class B Class C Expense Ratio 0.79% 1.54% 1.55% Distribution Rates/Yields Class A Class B Class C Distribution Rate 3 3.80% 3.08% 3.08% Taxable-Equivalent Distribution Rate 6.34 5.14 5.14 SEC 30-day Yield 5 3.16 2.57 2.57 Taxable-Equivalent SEC 30-day Yield 5.28 4.29 4.29 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Minnesota Municipal Debt Funds Classification Six Months 5.57% One Year 11.89 Five Years 3.36 10 Years 5.03 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 12/1/09. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 40.10% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Minnesota Municipal Debt Funds Classification contained 40, 39, 32 and 31 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 11 Eaton Vance Minnesota Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution 1 By total investments Fund Statistics s Number of Issues: 88 s Average Maturity: 20.1 years s Average Effective Maturity: 10.1 years s Average Call Protection: 6.7 years s Average Dollar Price: $98.52 s Average Rating: AA- 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 12 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: Robert B. MacIntosh, CFA Performance 1 Class A Class C Class I Share Class Symbol ETNJX ECNJX EINJX Average Annual Total Returns (at net asset value) Six Months 8.78% 8.27% 8.88% One Year 21.28 20.42 21.50 Five Years 1.99 N.A. N.A. 10 Years 4.82 N.A. N.A. Life of Fund  4.73 1.05 5.03 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 3.59% 7.27% 8.88% One Year 15.58 19.42 21.50 Five Years 1.01 N.A. N.A. 10 Years 4.31 N.A. N.A. Life of Fund  4.40 1.05 5.03  Inception dates: Class A: 4/13/94; Class C: 12/14/05; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class C Class I Expense Ratio 1.03% 1.77% 0.83% Distribution Rates/Yields Class A Class C Class I Distribution Rate 3 4.81% 4.16% 4.98% Taxable-Equivalent Distribution Rate 8.29 7.17 8.58 SEC 30-day Yield 5 4.51 3.98 4.93 Taxable-Equivalent SEC 30-day Yield 7.77 6.86 8.50 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper New Jersey Municipal Debt Funds Classification Six Months 6.45% One Year 13.64 Five Years 3.27 10 Years 5.01 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charge (CDSC) for Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/09. Includes interest expense of 0.18% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 41.99% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New Jersey Municipal Debt Funds Classification contained 47, 47, 34 and 30 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 13 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/10 is as follows, and the average rating is A+. AAA 14.4% BBB 21.4% AA 36.9% BB 0.3% A 22.0% B 1.2% Not Rated 3.8% Fund Statistics 2 s Number of Issues: 88 s Average Maturity: 28.3 years s Average Effective Maturity: 16.2 years s Average Call Protection: 9.0 years s Average Dollar Price: $90.65 s RIB Leverage 3 : 10.9% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 1/31/10 as a percentage of the Funds net assets plus Floating Rate Notes. 14 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PERFORMANCE INFORMATION Portfolio Manager: Adam A. Weigold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETPAX EVPAX ECPAX EIPAX Average Annual Total Returns (at net asset value) Six Months 7.13% 6.70% 6.70% 7.21% One Year 17.53 16.76 16.62 17.84 Five Years 2.83 2.07 N.A. N.A. 10 Years 4.96 4.20 N.A. N.A. Life of Fund  4.76 4.57 1.70 6.39 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 2.06% 1.70% 5.70% 7.21% One Year 11.98 11.76 15.62 17.84 Five Years 1.82 1.74 N.A. N.A. 10 Years 4.45 4.20 N.A. N.A. Life of Fund  4.43 4.57 1.70 6.39  Inception dates: Class A: 6/1/94; Class B: 1/8/91; Class C: 1/13/06; Class I: 3/3/08 Total Annual Operating Expenses 2 Class A Class B Class C Class I Expense Ratio 1.11% 1.86% 1.86% 0.91% Distribution Rates/Yields Class A Class B Class C Class I Distribution Rate 3 4.48% 3.77% 3.77% 4.66% Taxable-Equivalent Distribution Rate 7.11 5.98 5.98 7.40 SEC 30-day Yield 5 4.22 3.67 3.67 4.63 Taxable-Equivalent SEC 30-day Yield 4,5 5.83 5.83 7.35 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.90% 6.16% One Year 9.49 14.50 Five Years 4.23 4.24 10 Years 5.85 6.61 Lipper Averages 7 (Average Annual Total Returns) Lipper Pennsylvania Municipal Debt Funds Classification Six Months 6.19% One Year 13.30 Five Years 2.99 10 Years 4.90 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are not subject to a sales charge. 2 Source: Prospectus dated 12/1/09. Includes interest expense of 0.29% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Pennsylvania Municipal Debt Funds Classification contained 58, 57, 46 and 44 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 15 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by spe- cial purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 1/31/10 is as follows, and the average rating is AA-. AAA 19.9% BBB 8.0% AA 35.3% CC 0.8% A 32.0% Not Rated 4.0% Fund Statistics 2 s Number of Issues: 125 s Average Maturity: 22.1 years s Average Effective Maturity: 16.6 years s Average Call Protection: 8.7 years s Average Dollar Price: $95.43 s RIB Leverage 3 : 8.4% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 1/31/10 as a percentage of the Funds net assets plus Floating Rate Notes. 16 Eaton Vance Municipal Income Funds as of January 31, 2010 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (August 1, 2009  January 31, 2010). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Arizona Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,061.20 $3.84 Class B $1,000.00 $1,057.50 $7.78 Class C $1,000.00 $1,057.50 $7.73 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.50 $3.77 Class B $1,000.00 $1,017.60 $7.63 Class C $1,000.00 $1,017.70 $7.58 * Expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.50% for Class B shares and 1.49% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. 17 Eaton Vance Municipal Income Funds as of January 31, 2010 FUN D EXP ENSES CO N T  D Eaton Vance Colorado Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,079.60 $3.67 Class B $1,000.00 $1,076.70 $7.59 Class C $1,000.00 $1,075.40 $7.59 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.70 $3.57 Class B $1,000.00 $1,017.90 $7.38 Class C $1,000.00 $1,017.90 $7.38 * Expenses are equal to the Funds annualized expense ratio of 0.70% for Class A shares, 1.45% for Class B shares and 1.45% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. Eaton Vance Connecticut Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,058.60 $4.20 Class B $1,000.00 $1,055.90 $8.08 Class C $1,000.00 $1,055.90 $8.08 Class I $1,000.00 $1,060.70 $3.17 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.10 $4.13 Class B $1,000.00 $1,017.30 $7.93 Class C $1,000.00 $1,017.30 $7.93 Class I $1,000.00 $1,022.10 $3.11 * Expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares, 1.56% for Class C shares and 0.61% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. 18 Eaton Vance Municipal Income Funds as of January 31, 2010 FUN D EXP ENSES CO N T  D Eaton Vance Michigan Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,072.70 $3.81 Class C $1,000.00 $1,068.70 $7.72 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.50 $3.72 Class C $1,000.00 $1,017.70 $7.53 * Expenses are equal to the Funds annualized expense ratio of 0.73% for Class A shares and 1.48% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. Eaton Vance Minnesota Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,051.40 $3.77 Class B $1,000.00 $1,047.40 $7.64 Class C $1,000.00 $1,048.50 $7.59 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.50 $3.72 Class B $1,000.00 $1,017.70 $7.53 Class C $1,000.00 $1,017.80 $7.48 * Expenses are equal to the Funds annualized expense ratio of 0.73% for Class A shares, 1.48% for Class B shares and 1.47% for Class C shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. 19 Eaton Vance Municipal Income Funds as of January 31, 2010 FUN D EXP ENSES CO N T  D Eaton Vance New Jersey Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,087.80 $4.58 Class C $1,000.00 $1,082.70 $8.50 Class I $1,000.00 $1,088.80 $3.58 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.43 Class C $1,000.00 $1,017.00 $8.24 Class I $1,000.00 $1,021.80 $3.47 * Expenses are equal to the Funds annualized expense ratio of 0.87% for Class A shares, 1.62% for Class C shares and 0.68% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. Eaton Vance Pennsylvania Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (8/1/09) (1/31/10) (8/1/09  1/31/10) Actual Class A $1,000.00 $1,071.30 $4.65 Class B $1,000.00 $1,067.00 $8.54 Class C $1,000.00 $1,067.00 $8.49 Class I $1,000.00 $1,072.10 $3.60 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.70 $4.53 Class B $1,000.00 $1,016.90 $8.34 Class C $1,000.00 $1,017.00 $8.29 Class I $1,000.00 $1,021.70 $3.52 * Expenses are equal to the Funds annualized expense ratio of 0.89% for Class A shares, 1.64% for Class B shares, 1.63% for Class C shares and 0.69% for Class I shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on July 31, 2009. 20 Eaton Vance Arizona Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  96 . 3% Principal Amount (000s omitted) Security Value Education  3.1% $ 1,500 Arizona Board of Regents, (University of Arizona), 5.00%, 6/1/33 $ 1,544,220 1,500 Glendale Industrial Development Authority, (Midwestern University), 5.00%, 5/15/25 1,506,735 $ 3,050,955 Electric Utilities  4.8% $ 500 Maricopa County Pollution Control Corp, (Arizona Public Service Co.), 6.00% to 5/1/14 (Put Date), 5/1/29 $ 526,220 2,000 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/33 2,094,460 2,000 Salt River Agricultural Improvements and Power District, 5.00%, 1/1/39 2,066,060 $ 4,686,740 Escrowed / Prerefunded  12.4% $ 7,500 Maricopa County, SFMR, Escrowed to Maturity, 0.00%, 2/1/16 $ 6,354,450 6,500 Phoenix Industrial Development Authority, SFMR, Escrowed to Maturity, 0.00%, 12/1/14 5,858,450 $12,212,900 General Obligations  5.2% $ 1,200 Maricopa County Community College District, 3.00%, 7/1/23 $ 1,114,764 1,125 Puerto Rico, 0.00%, 7/1/18 706,534 1,385 Tempe, 3.75%, 7/1/24 1,375,056 1,600 Tempe, 5.375%, 7/1/21 1,871,360 $ 5,067,714 Health Care-Miscellaneous  0.9% $ 480 Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.25%, 12/1/36 $ 423,782 500 Yavapai County Industrial Development Authority, (West Yavapai Guidance Clinic), 6.625%, 8/15/24 477,565 $ 901,347 Hospital  11.6% $ 2,000 Arizona Health Facilities Authority, (Banner Health System), 5.00%, 1/1/35 $ 1,936,260 1,275 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/28 1,185,151 Principal Amount (000s omitted) Security Value Hospital (continued) $ 750 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/32 $ 673,650 500 Glendale Industrial Development Authority, (John C. Lincoln Health Network), 5.00%, 12/1/37 439,420 1,750 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.25%, 7/1/32 1,704,937 1,350 Maricopa County Industrial Development Authority, (Catholic Healthcare), 5.50%, 7/1/26 1,370,547 1,450 Maricopa County Industrial Development Authority, (Mayo Clinic), 5.00%, 11/15/36 1,463,137 2,000 Scottsdale Industrial Development Authority, (Scottsdale Healthcare), 5.25%, 9/1/30 1,889,320 800 Winslow Industrial Development Authority, (Winslow Memorial Hospital), 5.50%, 6/1/22 706,672 $11,369,094 Industrial Development Revenue  0.5% $ 650 Phoenix Industrial Development Authority, (America West Airlines, Inc.), (AMT), 6.25%, 6/1/19 $ 465,387 $ 465,387 Insured-Education  1.1% $ 1,000 North Campus Facilities LLC, (Northern Arizona University), (AMBAC), 5.00%, 6/1/25 $ 1,043,500 $ 1,043,500 Insured-Electric Utilities  4.0% $ 750 Maricopa County Pollution Control Corp., (El Paso Electric Co.), (FGIC), 4.80%, 8/1/40 $ 649,027 1,000 Mesa Utility System, (FGIC), (NPFG), 5.00%, 7/1/23 1,102,500 85 Pima County Industrial Development Authority, (Tucson Electric Power Co.), (AGM), 7.25%, 7/15/10 85,501 750 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 760,950 1,200 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 1,316,676 $ 3,914,654 Insured-Escrowed / Prerefunded  2.3% $ 1,000 Maricopa County Industrial Development Authority, (Samaritan Health Services), (NPFG), Escrowed to Maturity, 7.00%, 12/1/16 $ 1,226,730 1,000 Pima County Industrial Development Authority, (Carondolet Health Care Corp.), (NPFG), Escrowed to Maturity, 5.25%, 7/1/11 1,067,600 $ 2,294,330 S e e notes to financ ial statem e nts 21 Eaton Vance Arizona Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations  7.3% $ 400 Flagstaff, (AMBAC), 3.25%, 7/1/23 $ 379,252 1,000 Goodyear, (AGM), 4.25%, 7/1/37 925,200 1,300 Goodyear, (NPFG), 3.00%, 7/1/26 1,144,572 2,920 Maricopa County Elementary School District No. 3, (AGM), 5.00%, 7/1/25 3,392,952 1,200 Pinal County Unified School District No. 43, Apache Junction, (AGM), 5.00%, 7/1/24 1,340,292 $ 7,182,268 Insured-Hospital  3.4% $ 1,195 Arizona Health Facilities Authority, (Arizona Healthcare Systems), (FGIC), (NPFG), 5.50%, 6/1/15 $ 1,292,811 2,000 Maricopa County Industrial Development Authority, (Mayo Clinic Hospital), (AMBAC), 5.25%, 11/15/37 2,002,380 $ 3,295,191 Insured-Housing  0.1% $ 150 Phoenix Industrial Development Authority, Student Housing Revenue, (Downtown Phoenix Student, LLC), (AMBAC), 4.50%, 7/1/42 $ 106,629 $ 106,629 Insured-Lease Revenue / Certificates of Participation  2.5% $ 1,000 Arizona State University, (Research Infrastructure Projects), (AMBAC), 5.00%, 9/1/30 $ 1,012,620 1,500 Phoenix Civic Improvement Corp., (Civic Plaza), (FGIC), (NPFG), 0.00%, 7/1/41 1,267,170 130 Prescott Municipal Property Corp., (NPFG), 5.00%, 7/1/34 131,847 $ 2,411,637 Insured-Special Tax Revenue  10.7% $ 915 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 4.50%, 7/1/24 $ 913,042 1,000 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 5.00%, 7/1/25 1,012,810 500 Arizona Tourism and Sports Authority, (Multipurpose Stadium Facility), (NPFG), 5.00%, 7/1/28 502,790 4,575 Downtown Phoenix Hotel Corp., (FGIC), (NPFG), 5.00%, 7/1/36 4,399,732 750 Glendale Transportation, Excise Tax Revenue, (NPFG), 4.50%, 7/1/32 734,415 3,370 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 196,067 680 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 83,647 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 1,345 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 $ 153,518 1,080 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 115,268 2,000 Queen Creek, Excise Tax & State Shared Revenue, (NPFG), 5.00%, 8/1/27 2,038,840 320 Scottsdale, (Municipal Property Corp.), (AMBAC), 4.50%, 7/1/35 317,830 $10,467,959 Insured-Transportation  6.4% $ 2,750 Phoenix Civic Improvement Corp., Airport Revenue, (FGIC), (NPFG), (AMT), 5.25%, 7/1/27 $ 2,759,157 1,725 Pima County, Street and Highway Revenue, (AMBAC), 3.25%, 7/1/22 1,624,346 1,900 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,942,836 $ 6,326,339 Insured-Water and Sewer  2.1% $ 950 Cottonwood Property Corp., Water Revenue, (XLCA), 5.00%, 7/1/29 $ 878,760 1,135 Phoenix Civic Improvement Corp., Wastewater System Revenue, (AGM), (NPFG), 5.00%, 7/1/37 1,161,082 $ 2,039,842 Lease Revenue / Certificates of Participation  1.2% $ 300 Arizona Game and Fish Department, (AGF Administration Building), 5.00%, 7/1/32 $ 298,386 750 Mohave County Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 852,615 $ 1,151,001 Other Revenue  3.5% $ 1,750 Arizona Health Facilities Authority, (Blood Systems, Inc.), 4.75%, 4/1/25 $ 1,732,168 16,505 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 608,704 10,765 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 203,136 1,000 Salt Verde Financial Corp., Senior Gas Revenue, 5.00%, 12/1/37 855,810 $ 3,399,818 S e e notes to financ ial statem e nts 22 Eaton Vance Arizona Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Senior Living / Life Care  1.2% $ 1,800 Arizona Health Facilities Authority, (Care Institute, Inc. - Mesa), 7.625%, 1/1/26 $ 1,206,414 $ 1,206,414 Special Tax Revenue  8.8% $ 1,000 Gilbert Public Facilities Municipal Property Corp., 5.50%, 7/1/27 $ 1,080,860 1,000 Glendale Western Loop, (101 Public Facilities Corp.), Series A, 6.25%, 7/1/38 1,047,600 250 Glendale Western Loop, (101 Public Facilities Corp.), Series B, 6.25%, 7/1/38 261,900 270 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 272,924 295 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 299,177 1,000 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 986,050 1,750 Scottsdale, (Municipal Property Corp.), 4.25%, 7/1/31 1,721,878 780 Scottsdale, (Municipal Property Corp.), 4.50%, 7/1/32 781,334 1,000 Scottsdale, (Municipal Property Corp.), 5.00%, 7/1/30 1,133,800 1,000 Tempe Transportation, Excise Tax Revenue, 5.00%, 7/1/33 1,047,190 $ 8,632,713 Transportation  3.2% $ 3,000 Arizona Transportation Board, Highway Revenue, 5.00%, 7/1/32 $ 3,185,070 $ 3,185,070 Total Tax-Exempt Investments  96.3% (identified cost $91,893,851) $94,411,502 Other Assets, Less Liabilities  3.7% $ 3,637,868 Net Assets  100.0% $98,049,370 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Arizona municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 41.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.9% to 24.6% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (3) Security is in default with respect to scheduled principal payments. S e e notes to financ ial statem e nts 23 Eaton Vance Colorado Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  99 . 3% Principal Amount (000s omitted) Security Value Education  6.3% $1,000 Colorado Educational and Cultural Facilities Authority, (Alexander Dawson School), 5.30%, 2/15/29 $ 1,005,510 500 Mesa State College, (Auxiliary Facilities System Enterprise Revenue), 5.00%, 5/15/33 513,050 750 University of Colorado, (Enterprise Revenue), 5.125%, 6/1/29 800,107 $ 2,318,667 Electric Utilities  2.9% $1,000 Platte River Power Authority, 5.00%, 6/1/27 $ 1,073,210 $ 1,073,210 Escrowed / Prerefunded  8.5% $ 500 Colorado Health Facilities Authority, (Portercare Adventist Health), Prerefunded to 11/15/11, 6.50%, 11/15/31 $ 554,210 3,000 Dawson Ridge Metropolitan District No. 1, Escrowed to Maturity, 0.00%, 10/1/22 1,806,720 715 University of Colorado Hospital Authority, Prerefunded to 11/15/11, 5.60%, 11/15/25 775,274 $ 3,136,204 General Obligations  4.2% $1,000 Boulder Valley School District No. RE-2, 5.00%, 12/1/34 $ 1,054,500 500 Eagle-Vail Metropolitan District, 5.00%, 12/1/35 498,525 $ 1,553,025 Hospital  9.8% $ 500 Aspen Valley Hospital District, (Colorado Hospital), 5.00%, 10/15/26 $ 431,700 1,150 Colorado Health Facilities Authority, (Adventist Health/Sunbelt), 5.25%, 11/15/35 1,146,676 490 Colorado Health Facilities Authority, (Catholic Health Initiatives), 4.50%, 9/1/38 461,438 450 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/25 447,908 320 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/25 315,456 350 Colorado Health Facilities Authority, (Parkview Medical Center), 5.00%, 9/1/37 302,645 500 Colorado Health Facilities Authority, (Vail Valley Medical Center), 5.80%, 1/15/27 501,725 $ 3,607,548 Principal Amount (000s omitted) Security Value Housing  5.4% $ 955 Colorado Housing and Finance Authority, (Birchwood Manor Project), (GNMA), (AMT), 5.50%, 9/20/36 $ 977,165 710 Denver City and County, Multi-Family Housing, (Bank Lofts), (FHA), (AMT), 6.15%, 12/1/16 711,108 305 Lake Creek, (Affordable Housing Corp.), 6.25%, 12/1/23 300,809 $ 1,989,082 Industrial Development Revenue  6.4% $ 500 Colorado Housing and Finance Authority, (Waste Management, Inc.), (AMT), 5.70%, 7/1/18 $ 522,400 320 Denver City and County Special Facilities, (United Airlines), (AMT), 5.75%, 10/1/32 257,590 530 Fort Collins, Pollution Control Revenue, (Anheuser-Busch Cos., Inc.), 4.70%, 9/1/40 467,264 340 Park Meadows Business Improvement District, 5.35%, 12/1/31 282,951 500 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 372,065 525 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 471,377 $ 2,373,647 Insured-Education  5.7% $1,800 Colorado Educational and Cultural Facilities Authority, (University of Denver), (FGIC), (NPFG), 5.00%, 3/1/35 $ 1,759,644 610 Colorado School of Mines, (NPFG), 0.00%, 12/1/21 345,175 $ 2,104,819 Insured-Electric Utilities  4.6% $ 750 Arkansas River Power Authority, (XLCA), 5.875%, 10/1/26 $ 782,040 750 Colorado Water Resources and Power Development Authority, (Fountaine Electric), (AGC), 5.25%, 12/1/38 774,577 150 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 149,379 $ 1,705,996 Insured-General Obligations  3.6% $ 60 Castle Pines North Metropolitan District, (AGM), 5.00%, 12/1/27 $ 62,522 1,000 Castlewood Ranch Metropolitan District, (XLCA), 4.25%, 12/1/34 724,440 500 Moffat County School District No. RE001, (AGM), 5.25%, 12/1/27 541,325 $ 1,328,287 S e e notes to financ ial statem e nts 24 Eaton Vance Colorado Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Hospital  4.0% $ 750 Colorado Health Facilities Authority, (Catholic Health), (AGM), 5.10%, 10/1/41 $ 744,120 750 Colorado Health Facilities Authority, (Poudre Valley Health Care, Inc.), (AGM), 5.25%, 3/1/40 748,500 $ 1,492,620 Insured-Housing  2.0% $ 750 Denver City and County Housing Authority, Capital Fund Program Revenue, (Three Towers Rehabilitation Project), (AGM), (AMT), 5.20%, 11/1/27 $ 753,263 $ 753,263 Insured-Special Tax Revenue  11.7% $ 750 Denver City and County, Excise Tax Revenue, (AGC), 6.00%, 9/1/23 $ 846,968 500 Denver Convention Center, (XLCA), 4.75%, 12/1/35 389,570 975 Denver Convention Center, (XLCA), 5.125%, 12/1/26 866,326 665 McKay Landing Metropolitan District No. 2, (AMBAC), 4.25%, 12/1/36 592,615 755 Regional Transportation District, (Fastracks Project), (AMBAC), 4.375%, 11/1/36 714,509 1,000 Sand Creek Metropolitan District, (XLCA), 5.375%, 12/1/27 918,690 $ 4,328,678 Insured-Transportation  10.1% $1,750 E-470 Public Highway Authority, (NPFG), 0.00%, 9/1/16 $ 1,249,640 500 Northwest Parkway Public Highway Authority, (AGM), Prerefunded to 6/15/11, 5.25%, 6/15/41 541,775 3,085 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 1,937,473 $ 3,728,888 Insured-Water and Sewer  0.4% $ 150 Colorado Water Resources and Power Development Authority, (Colorado UTE Electric Association), (AGM), 4.375%, 8/1/35 $ 141,311 $ 141,311 Lease Revenue / Certificates of Participation  1.5% $ 365 Colorado Higher Education Capital Construction, Lease Purchase Program, 5.50%, 11/1/27 $ 389,513 Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 135 Colorado Higher Education Capital Construction, Lease Purchase Program, Prerefunded to 11/1/18, 5.50%, 11/1/27 $ 160,754 $ 550,267 Senior Living / Life Care  3.6% $ 400 Colorado Health Facilities Authority, (Covenant Retirement Communities, Inc.), 5.00%, 12/1/35 $ 331,836 750 Colorado Health Facilities Authority, (Evangelical Lutheran Project), 5.25%, 6/1/36 677,775 425 Logan County Industrial Development, (TLC Care Choices, Inc.), 6.875%, 12/1/23 313,544 $ 1,323,155 Special Tax Revenue  2.1% $ 360 Bell Mountain Ranch Metropolitan District, 6.625%, 11/15/25 $ 360,097 160 Denver Urban Renewal Authority, 8.00%, 12/1/24 103,104 95 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 96,029 105 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 106,487 100 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 107,077 $ 772,794 Transportation  1.9% $ 300 Eagle County, (Eagle County Airport Terminal), (AMT), 5.25%, 5/1/20 $ 252,186 485 Walker Field Public Airport Authority, 4.75%, 12/1/27 440,361 $ 692,547 Water and Sewer  4.6% $ 500 Colorado Springs Utilities, 5.25%, 11/15/36 $ 530,870 500 Colorado Springs Utilities, 5.50%, 11/15/48 523,115 540 Colorado Water Resources and Power Development Authority, 5.50%, 9/1/22 657,191 $ 1,711,176 Total Tax-Exempt Investments  99.3% (identified cost $37,508,757) $36,685,184 Other Assets, Less Liabilities  0.7% $ 275,466 Net Assets  100.0% $36,960,650 S e e notes to financ ial statem e nts 25 Eaton Vance Colorado Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Colorado municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 42.5% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 4.4% to 10.0% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security is in default and making only partial interest payments. S e e notes to financ ial statem e nts 26 Eaton Vance Connecticut Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  100. 4% Principal Amount (000s omitted) Security Value Education  11.1% $ 1,000 Connecticut Health and Educational Facilities Authority, (Fairfield University), 5.00%, 7/1/34 $ 1,015,760 5,000 Connecticut Health and Educational Facilities Authority, (Yale University), 4.85%, 7/1/37 5,219,830 4,220 Connecticut Health and Educational Facilities Authority, (Yale University), 5.00%, 7/1/42 4,327,104 1,315 University of Connecticut, 5.00%, 2/15/21 1,494,169 1,350 University of Connecticut, 5.00%, 5/15/23 1,387,678 875 University of Connecticut, 5.00%, 2/15/28 951,571 $ 14,396,112 Electric Utilities  3.1% $ 2,000 Connecticut Development Authority, (Connecticut Light and Power), 5.85%, 9/1/28 $ 2,014,040 1,500 Connecticut Development Authority, Solid Waste Disposal, (PSEG Power LLC), (AMT), 5.75%, 11/1/37 1,479,375 500 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 476,340 $ 3,969,755 Escrowed / Prerefunded  5.0% $ 1,250 Connecticut Clean Water Fund, Escrowed to Maturity, 6.00%, 10/1/12 $ 1,338,563 3,010 Connecticut Clean Water Fund, Prerefunded to 10/1/11, 5.50%, 10/1/19 3,261,064 1,500 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), Prerefunded to 7/1/11, 5.25%, 7/1/31 1,616,070 170 Puerto Rico Public Finance Corp., Escrowed to Maturity, 6.00%, 8/1/26 213,508 $ 6,429,205 General Obligations  7.7% $ 1,475 Connecticut, 4.875%, 11/1/20 $ 1,663,136 1,000 Connecticut, 5.00%, 2/15/29 1,091,510 1,000 Fairfield, 5.00%, 1/1/23 1,182,850 1,475 North Haven, 5.00%, 7/15/23 1,722,800 1,490 North Haven, 5.00%, 7/15/25 1,739,530 400 Redding, 5.50%, 10/15/18 484,712 650 Redding, 5.625%, 10/15/19 797,953 535 Wilton, 5.25%, 7/15/18 638,196 535 Wilton, 5.25%, 7/15/19 639,689 $ 9,960,376 Principal Amount (000s omitted) Security Value Housing  1.5% $ 2,000 Connecticut Housing Finance Authority, (AMT), 5.15%, 5/15/38 $ 2,004,940 $ 2,004,940 Industrial Development Revenue  7.5% $ 2,325 Connecticut Development Authority, Airport Facility, (Signature Flight), (AMT), 6.625%, 12/1/14 $ 2,186,500 4,500 Eastern Connecticut Resource Recovery Authority, (Wheelabrator Lisbon), (AMT), 5.50%, 1/1/20 4,500,945 700 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 520,891 1,350 Sprague Environmental Improvement, (International Paper Co.), (AMT), 5.70%, 10/1/21 1,323,985 1,320 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,185,175 $ 9,717,496 Insured-Education  14.5% $ 1,950 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/30 $ 2,225,925 2,050 Connecticut Health and Educational Facilities Authority, (Loomis Chaffee School), (AMBAC), 5.25%, 7/1/31 2,317,689 1,920 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (BHAC), (NPFG), 5.00%, 7/1/37 1,981,171 2,500 Connecticut Health and Educational Facilities Authority, (Quinnipiac University), (NPFG), 5.75%, 7/1/33 2,720,625 5,305 Connecticut Health and Educational Facilities Authority, (Trinity College), (NPFG), 5.50%, 7/1/21 6,209,397 2,500 Connecticut Health and Educational Facilities Authority, (University of Hartford), (RADIAN), 5.25%, 7/1/32 2,247,700 1,000 University of Connecticut, (FGIC), (NPFG), 5.00%, 2/15/24 1,078,970 $ 18,781,477 Insured-Electric Utilities  3.7% $ 1,755 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 $ 1,745,172 2,840 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 3,116,133 $ 4,861,305 Insured-Escrowed / Prerefunded  5.8% $ 1,500 Connecticut, (AGM), Prerefunded to 10/15/12, 5.00%, 10/15/19 $ 1,667,280 S e e notes to financ ial statem e nts 27 Eaton Vance Connecticut Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Escrowed / Prerefunded (continued) $ 1,000 Connecticut Health and Educational Facilities Authority, (Greenwich Academy), (AGM), Prerefunded to 3/1/11, 5.00%, 3/1/32 $ 1,059,610 515 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 568,421 2,500 Puerto Rico Electric Power Authority, (AGM), Prerefunded to 7/1/10, 5.25%, 7/1/29 2,578,275 1,500 Suffield, (NPFG), Prerefunded to 6/15/11, 4.75%, 6/15/21 1,589,820 $ 7,463,406 Insured-General Obligations  4.7% $ 3,370 Bridgeport, (FGIC), (NPFG), 4.75%, 8/15/21 $ 3,381,424 1,000 Connecticut, (AMBAC), 5.25%, 6/1/20 1,183,650 1,000 Hartford, (AGC), 5.00%, 8/15/28 1,059,130 500 New Britain, (NPFG), 6.00%, 3/1/12 525,735 $ 6,149,939 Insured-Hospital  2.3% $ 2,000 Connecticut Health and Educational Facilities Authority, (Childrens Medical Center), (NPFG), 5.00%, 7/1/21 $ 1,972,560 1,000 Connecticut Health and Educational Facilities Authority, (William W. Backus Hospital), (AGM), 5.125%, 7/1/35 1,012,580 $ 2,985,140 Insured-Housing  0.7% $ 985 Connecticut Housing Finance Authority, (AMBAC), 5.10%, 11/15/38 $ 954,583 $ 954,583 Insured-Lease Revenue / Certificates of Participation  2.1% $ 2,740 Puerto Rico Public Buildings Authority, (AMBAC), 5.50%, 7/1/21 $ 2,784,031 $ 2,784,031 Insured-Pooled Loans  0.7% $ 930 Connecticut Higher Education Supplemental Loan Authority, (NPFG), (AMT), 5.25%, 11/15/21 $ 933,804 $ 933,804 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  1.6% $ 2,000 Connecticut, Special Tax Obligation, (Transportation Infrastructure), (AMBAC), 5.00%, 7/1/24 $ 2,126,120 $ 2,126,120 Insured-Transportation  8.6% $ 5,500 Connecticut Airport, (Bradley International Airport), (FGIC), (NPFG), (AMT), 5.125%, 10/1/26 $ 5,453,965 500 Guam International Airport Authority, (NPFG), 5.25%, 10/1/23 503,160 3,900 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 3,987,926 1,750 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/16 1,274,770 $ 11,219,821 Insured-Water and Sewer  5.1% $ 1,000 Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), 4.70%, 7/1/36 $ 826,200 1,000 Connecticut Development Authority, (Aquarion Water Co. of Connecticut), (XLCA), 5.10%, 9/1/37 875,660 3,420 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/24 3,858,820 1,000 South Central Connecticut Regional Water Authority, (NPFG), 5.25%, 8/1/32 1,054,240 $ 6,614,920 Lease Revenue / Certificates of Participation  1.8% $ 1,830 Puerto Rico Public Finance Corp., (Commonwealth Appropriation), Escrowed to Maturity, 6.00%, 8/1/26 $ 2,298,352 $ 2,298,352 Other Revenue  0.8% $ 8,700 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 320,856 16,465 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 310,695 400 Connecticut Development Authority, (Mystic Marinelife Aquarium), 4.75%, 5/1/42 357,660 $ 989,211 Senior Living / Life Care  0.6% $ 1,000 Connecticut Development Authority, (Alzheimers Resource Center), 5.50%, 8/15/27 $ 834,720 $ 834,720 S e e notes to financ ial statem e nts 28 Eaton Vance Connecticut Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Solid Waste  2.1% $ 2,750 Connecticut Resource Recovery Authority, (American REF- FUEL Co.), (AMT), 6.45%, 11/15/22 $ 2,749,615 $ 2,749,615 Special Tax Revenue  7.2% $ 3,180 Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.125%, 9/1/12 $ 3,416,942 2,000 Connecticut, Special Tax Obligation, (Transportation Infrastructure), 6.50%, 10/1/12 2,279,320 135 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 136,462 150 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 152,124 3,055 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 3,012,383 365 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 390,831 $ 9,388,062 Water and Sewer  2.2% $ 1,000 Connecticut, (Revolving Fund), 5.00%, 6/1/24 $ 1,127,660 1,500 Connecticut, (Revolving Fund), 5.00%, 6/1/25 1,676,205 $ 2,803,865 Total Tax-Exempt Investments  100.4% (identified cost $126,996,070) $130,416,255 Other Assets, Less Liabilities  (0.4)% $ (570,842) Net Assets  100.0% $129,845,413 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. RADIAN - Radian Group, Inc. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Connecticut municipalities. In addition, 17.9% of the Funds net assets at January 31, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 49.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.3% to 27.7% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem e nts 29 Eaton Vance Michigan Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  99 . 1% Principal Amount (000s omitted) Security Value Education  1.9% $ 475 Grand Valley State University, 5.625%, 12/1/29 $ 501,548 475 Grand Valley State University, 5.75%, 12/1/34 494,546 $ 996,094 Electric Utilities  0.7% $ 375 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 357,255 $ 357,255 Escrowed / Prerefunded  6.7% $ 530 Macomb County Hospital Finance Authority, (Mount Clemens General Hospital), Prerefunded to 11/15/13, 5.875%, 11/15/34 $ 622,602 1,250 Michigan Higher Education Facilities Authority, (Creative Studies), Prerefunded to 6/1/12, 5.85%, 12/1/22 1,391,887 250 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 274,123 1,000 Puerto Rico Highway and Transportation Authority, Prerefunded to 7/1/16, 5.00%, 7/1/36 1,169,760 $ 3,458,372 General Obligations  2.6% $ 500 Kent County Building Authority, 5.50%, 6/1/26 $ 606,835 230 Michigan, 5.50%, 11/1/25 250,875 500 Wayne Charter County, 6.75%, 11/1/39 522,220 $ 1,379,930 Hospital  19.7% $ 500 Allegan Hospital Finance Authority, (Allegan General Hospital), 7.00%, 11/15/21 $ 498,740 410 Gaylord Hospital Finance Authority, (Otsego Memorial Hospital Association), 6.20%, 1/1/25 367,667 690 Kent Hospital Finance Authority, (Spectrum Health), 5.50% to 1/15/2015 (Put Date), 1/15/47 766,204 1,500 Michigan Hospital Finance Authority, (Central Michigan Community Hospital), 6.25%, 10/1/27 1,499,865 1,500 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 1,320,855 1,105 Michigan Hospital Finance Authority, (McLaren Healthcare), 5.00%, 8/1/35 1,018,357 500 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 5.00%, 4/15/36 467,440 500 Michigan Hospital Finance Authority, (Mid Michigan Obligation Group), 6.125%, 6/1/39 528,150 Principal Amount (000s omitted) Security Value Hospital (continued) $1,500 Michigan Hospital Finance Authority, (Oakwood Obligation Group), 5.00%, 7/15/37 $ 1,284,960 1,300 Michigan Hospital Finance Authority, (Sparrow Obligation Group), 5.00%, 11/15/36 1,188,954 800 Michigan Hospital Finance Authority, (Trinity Health), 5.00%, 8/15/34 770,424 575 Monroe County Hospital Finance Authority, (Mercy Memorial Hospital Corp.), 5.375%, 6/1/26 494,856 $10,206,472 Insured-Education  3.9% $ 495 Ferris State University, (AGC), 5.125%, 10/1/33 $ 511,592 1,500 Wayne University, (NPFG), 5.00%, 11/15/37 1,526,040 $ 2,037,632 Insured-Electric Utilities  3.7% $ 300 Michigan Strategic Fund, (Detroit Edison Co.), (FGIC), (NPFG), 6.95%, 5/1/11 $ 318,693 1,000 Michigan Strategic Fund, (Detroit Edison Co.), (NPFG), (AMT), 5.55%, 9/1/29 998,760 625 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 621,500 $ 1,938,953 Insured-Escrowed / Prerefunded  4.4% $2,000 Detroit School District, (FGIC), Prerefunded to 5/1/13, 5.25%, 5/1/28 $ 2,265,020 $ 2,265,020 Insured-General Obligations  24.4% $ 35 Allen Park Public School District, (AGM), 4.25%, 5/1/29 $ 34,232 1,005 Brighton School District, (AMBAC), 0.00%, 5/1/18 728,655 1,000 Detroit City School District, (AGM), 6.00%, 5/1/29 1,102,950 1,200 Grosse Pointe Public Schools, (FGIC), (NPFG), 3.00%, 5/1/27 968,016 1,000 Healthsource Saginaw, Inc., Saginaw County, (NPFG), 5.00%, 5/1/29 1,025,930 1,900 Holland School District, (AMBAC), 0.00%, 5/1/17 1,440,447 2,000 Okemos Public School District, (NPFG), 0.00%, 5/1/16 1,639,460 180 Otsego Public School District, (AGM), 4.25%, 5/1/34 167,108 1,790 Parchment School District, (NPFG), 5.00%, 5/1/25 1,874,560 1,400 Redford Union School District No. 1, (AMBAC), 5.00%, 5/1/22 1,521,758 1,250 Van Dyke Public Schools, (AGM), 5.00%, 5/1/38 1,262,537 S e e notes to financ ial statem e nts 30 Eaton Vance Michigan Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 930 Woodhaven Brownstown School District, (AGM), 4.00%, 5/1/27 $ 894,009 $12,659,662 Insured-Housing  0.1% $ 40 Michigan Housing Development Authority, Rental Housing, (NPFG), (AMT), 5.30%, 10/1/37 $ 40,001 $ 40,001 Insured-Lease Revenue / Certificates of Participation  1.9% $3,000 Michigan Building Authority, (AGM), (FGIC), 0.00%, 10/15/29 $ 990,840 $ 990,840 Insured-Transportation  4.9% $1,000 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 1,022,545 1,700 Wayne Charter County Airport, (NPFG), (AMT), 5.00%, 12/1/28 1,547,051 $ 2,569,596 Insured-Water and Sewer  6.0% $2,500 Detroit Sewer Disposal System, (NPFG), 4.50%, 7/1/35 $ 2,090,875 1,000 Grand Rapids Water Supply System, (AGC), 5.00%, 1/1/29 1,046,850 $ 3,137,725 Lease Revenue / Certificates of Participation  2.1% $1,000 Michigan Building Authority, 6.00%, 10/15/38 $ 1,073,480 $ 1,073,480 Other Revenue  1.7% $1,090 Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 $ 869,537 $ 869,537 Special Tax Revenue  9.9% $3,000 Detroit, Downtown Tax Increment, 0.00%, 7/1/16 $ 2,187,390 2,000 Detroit, Downtown Tax Increment, 0.00%, 7/1/20 1,098,800 145 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 146,570 155 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 157,195 7,050 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 360,608 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $1,045 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 1,030,422 135 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 144,554 $ 5,125,539 Water and Sewer  4.5% $ 910 Grand Rapids, Michigan, (Sanitation Sewer System Revenue), 5.00%, 1/1/28 $ 991,390 1,000 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.00%, 10/1/29 1,062,180 250 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.25%, 10/1/11 269,203 $ 2,322,773 Total Tax-Exempt Investments  99.1% (identified cost $50,333,284) $51,428,881 Other Assets, Less Liabilities  0.9% $ 444,649 Net Assets  100.0% $51,873,530 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Michigan municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 49.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 24.6% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem e nts 31 Eaton Vance Minnesota Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  94 . 5% Principal Amount (000s omitted) Security Value Education  11.8% $ 1,000 Minnesota Higher Education Facilities Authority, (Carleton College), 5.00%, 1/1/28 $ 1,057,550 1,250 Minnesota Higher Education Facilities Authority, (Hamline University), 6.00%, 10/1/29 1,250,225 1,030 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/27 1,025,015 1,500 Minnesota Higher Education Facilities Authority, (Macalester College), 4.25%, 3/1/32 1,425,615 575 Minnesota Higher Education Facilities Authority, (Minneapolis College of Art), 5.375%, 5/1/21 565,662 350 Minnesota Higher Education Facilities Authority, (St. Olaf College), 4.50%, 10/1/32 322,343 1,000 Minnesota Higher Education Facilities Authority, (University of St. Thomas), 5.00%, 10/1/39 1,003,740 1,475 Minnesota Higher Education Facilities Authority, (University of St. Thomas), 5.25%, 4/1/39 1,499,559 1,380 St. Cloud Housing and Redevelopment Authority, (University Foundation), 5.00%, 5/1/23 1,416,984 500 University of Minnesota, 5.00%, 12/1/21 565,540 1,000 University of Minnesota, 5.125%, 4/1/34 1,065,600 1,000 University of Minnesota, (State Supported Stadium Debt), 5.00%, 8/1/29 1,044,550 $ 12,242,383 Electric Utilities  4.4% $ 500 Minnesota Municipal Power Agency, 4.75%, 10/1/32 $ 503,485 750 Minnesota Municipal Power Agency, 5.00%, 10/1/34 758,662 2,000 Minnesota Municipal Power Agency, 5.00%, 10/1/35 2,018,540 185 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 176,246 1,000 Rochester Electric, Utility Revenue, 5.00%, 12/1/30 1,053,150 $ 4,510,083 Escrowed / Prerefunded  5.7% $ 1,980 Chaska Electric, Prerefunded to 10/1/10, 6.10%, 10/1/30 $ 2,057,121 495 Columbia Heights, MFMR, (Housing Crest), (GNMA), Prerefunded to 10/20/12, 6.625%, 4/20/43 594,149 1,980 Rochester Electric, Prerefunded to 12/1/10, 5.25%, 12/1/30 2,062,229 1,000 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), Prerefunded to 7/1/14, 5.25%, 7/1/30 1,150,370 $ 5,863,869 Principal Amount (000s omitted) Security Value General Obligations  13.6% $ 1,000 Burnsville Independent School District No. 191, 4.75%, 2/1/29 $ 1,041,550 750 Dakota County Community Development Agency, (Senior Housing Facilities), 5.00%, 1/1/21 770,295 500 Dakota County Community Development Agency, (Senior Housing Facilities), 5.125%, 1/1/35 506,910 2,000 Duluth, 5.00%, 2/1/34 2,066,600 2,000 Fairmont Independent School District No. 2752, (Alternative Facilities), 5.00%, 2/1/34 2,113,560 825 Minneapolis and St. Paul Metropolitan Airports Commission, (AMT), 4.50%, 1/1/15 829,933 1,155 Minnesota, 5.00%, 6/1/21 1,313,027 1,000 Minnesota, 5.00%, 8/1/22 1,143,700 1,000 Minnesota, 5.00%, 11/1/26 1,092,960 1,000 St. Michael Independent School District No. 885, 4.50%, 2/1/28 1,023,970 1,500 Washington County, 3.50%, 2/1/28 1,385,280 750 Zumbrota-Mazeppa Independent School District No. 2805, 4.50%, 2/1/28 771,068 $ 14,058,853 Hospital  9.9% $ 1,000 Douglas County, (Douglas County Hospital Project), 6.25%, 7/1/38 $ 1,015,620 700 Martin County, (Fairmont Community Hospital Association), 6.625%, 9/1/22 714,273 500 Northfield, 5.375%, 11/1/31 458,290 1,500 Rochester Health Care Facilities, (Mayo Clinic), 5.00%, 11/15/36 1,513,590 500 Shakopee Health Care Facilities, (St. Francis Regional Medical Center), 5.25%, 9/1/34 464,800 1,000 St. Cloud Health Care Revenue, (Centracare Health System), 5.125%, 5/1/30 993,070 1,000 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), 5.75%, 7/1/30 1,007,910 1,000 St. Louis Park, Health Care Facilities Revenue, (Nicollet Health Services), 5.75%, 7/1/39 998,540 1,000 St. Paul Housing and Redevelopment Authority, (Allina Health System), 5.25%, 11/15/29 998,700 750 St. Paul Housing and Redevelopment Authority, (Health East Project), 6.00%, 11/15/35 691,027 1,500 St. Paul Housing and Redevelopment Authority, (HealthPartners, Inc.), 5.25%, 5/15/36 1,370,430 $ 10,226,250 S e e notes to financ ial statem e nts 32 Eaton Vance Minnesota Municipal Income Fund as of January 31, 2010 Principal Amount (000s omitted) Security Value Housing  6.1% $ 500 Minneapolis, MFMR, (Bottineau Commons), (AMT), 5.45%, 4/20/43 $ 501,825 1,000 Minnesota Housing Finance Agency, (AMT), 4.80%, 7/1/38 925,570 1,000 Minnesota Housing Finance Agency, (AMT), 4.85%, 7/1/38 932,860 1,000 Minnesota Housing Finance Agency, (AMT), 4.90%, 7/1/37 943,850 500 Minnesota Housing Finance Agency, (AMT), 5.00%, 8/1/40 475,985 100 Minnesota Housing Finance Agency, (AMT), 5.15%, 7/1/38 98,238 965 Minnesota Housing Finance Agency, (AMT), 5.25%, 7/1/33 966,129 1,650 Minnetonka, MFMR, (Archer Heights Apartments), (AMT), 6.00%, 1/20/27 1,427,300 $ 6,271,757 Industrial Development Revenue  0.9% $ 1,000 Cloquet, (Potlach Corp.), 5.90%, 10/1/26 $ 902,370 $ 902,370 Insured-Education  0.5% $ 500 Minnesota State Colleges and University, (St. Cloud State University), (AGM), 5.00%, 10/1/19 $ 541,780 $ 541,780 Insured-Electric Utilities  10.9% $ 1,000 Northern Municipal Power Agency, (AGC), 5.00%, 1/1/21 $ 1,077,140 1,150 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 1,145,239 315 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 313,236 2,000 Rochester Electric, (NPFG), 4.50%, 12/1/26 2,078,640 950 Southern Minnesota Municipal Power Agency, (NPFG), 0.00%, 1/1/21 602,053 10,000 Southern Minnesota Municipal Power Agency, (NPFG), 0.00%, 1/1/25 5,058,200 1,000 Western Minnesota Municipal Power Agency, (AGM), 5.00%, 1/1/36 1,016,920 $ 11,291,428 Insured-Escrowed / Prerefunded  2.9% $ 1,270 Hopkins Housing and Redevelopment Authority, (Public Works and Fire Station), (NPFG), Prerefunded to 2/1/13, 5.00%, 2/1/20 $ 1,423,289 Principal Amount (000s omitted) Security Value Insured-Escrowed / Prerefunded (continued) $ 1,500 Minneapolis and St. Paul Metropolitan Airports Commission, (FGIC), Prerefunded to 1/1/11, 5.25%, 1/1/32 $ 1,567,110 $ 2,990,399 Insured-General Obligations  6.3% $ 1,200 Alexandria Independent School District No. 206, (AGM), 5.00%, 2/1/27 $ 1,302,480 2,245 Cambridge Independent School District No. 911, (NPFG), 0.00%, 2/1/29 853,504 400 Chaska Independent School District No. 112, (NPFG), 4.50%, 2/1/28 410,024 705 Fergus Falls Independent School District No. 544, (AGM), 4.625%, 1/1/28 730,521 1,000 Rosemount Independent School District No. 196, (AGM), 5.00%, 2/1/23 1,060,030 1,000 Spring Lake Park Independent School District No. 16, (AGM), 5.00%, 2/1/22 1,086,370 1,000 St. Francis Independent School District No. 15, (NPFG), 5.00%, 2/1/27 1,070,030 $ 6,512,959 Insured-Hospital  4.2% $ 1,950 Minneapolis, (Fairview Health Services), (AMBAC), 5.00%, 11/15/34 $ 1,877,440 2,000 Minnesota Agricultural and Economic Development Board, (Essentia Health), (AGC), 5.00%, 2/15/37 2,014,440 450 Plymouth, (Westhealth), (AGM), 6.25%, 6/1/16 451,508 $ 4,343,388 Insured-Other Revenue  0.8% $ 800 St. Paul Housing and Redevelopment Authority, (Block 19), (AGM), 5.35%, 8/1/29 $ 812,136 $ 812,136 Insured-Special Tax Revenue  2.9% $ 2,000 St. Paul, Sales Tax Revenue, (XLCA), 5.00%, 11/1/30 $ 2,030,680 1,000 Washington County Housing and Redevelopment Authority, (Annual Appropriation), (NPFG), 5.50%, 2/1/32 1,017,050 $ 3,047,730 Insured-Transportation  2.9% $ 1,000 Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (AMT), 5.00%, 1/1/22 $ 991,110 S e e notes to financ ial statem e nts 33 Eaton Vance Minnesota Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 2,000 Minneapolis and St. Paul Metropolitan Airports Commission, (AMBAC), (BHAC), 4.50%, 1/1/32 $ 2,019,600 $ 3,010,710 Lease Revenue / Certificates of Participation  0.9% $ 560 Minnetonka Independent School District No. 276, 5.00%, 3/1/29 $ 585,351 350 Plymouth Intermediate School District No. 287, 5.00%, 2/1/25 372,110 $ 957,461 Miscellaneous  2.0% $ 2,000 Minneapolis Art Center Facilities, (Walker Art Center), 5.125%, 7/1/21 $ 2,043,400 $ 2,043,400 Senior Living / Life Care  0.7% $ 975 St. Paul Housing and Redevelopment Authority, (Care Institute, Inc. - Highland), 8.75%, 11/1/24 $ 760,295 $ 760,295 Special Tax Revenue  5.0% $ 270 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 272,924 295 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 299,177 2,000 Hennepin County, Sales Tax Revenue, 4.75%, 12/15/33 2,049,440 2,000 Hennepin County, Sales Tax Revenue, 4.75%, 12/15/37 2,029,440 500 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 535,385 $ 5,186,366 Water Revenue  2.1% $ 2,000 Minnesota Public Facilities Authority, Clean Water Revenue, 5.00%, 3/1/26 $ 2,167,900 $ 2,167,900 Total Tax-Exempt Investments  94.5% (identified cost $94,143,468) $ 97,741,517 Other Assets, Less Liabilities  5.5% $ 5,711,123 Net Assets  100.0% $103,452,640 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company GNMA - Government National Mortgage Association MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Minnesota municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 33.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.1% to 14.3% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) When-issued security. (3) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (4) Security is in default with respect to scheduled principal payments. S e e notes to financ ial statem e nts 34 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  110. 8% Principal Amount (000s omitted) Security Value Education  12.7% $ 750 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/27 $ 740,528 750 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/33 709,410 660 New Jersey Educational Facilities Authority, (Georgian Court University), 5.25%, 7/1/37 633,138 4,035 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/37 4,097,244 10,125 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/38 10,277,219 3,575 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/27 3,658,297 880 New Jersey Educational Facilities Authority, (Stevens Institute of Technology), 5.00%, 7/1/34 864,134 2,565 New Jersey Educational Facilities Authority, (University of Medicine and Dentistry), 7.50%, 12/1/32 2,901,451 8,580 Rutgers State University, 5.00%, 5/1/39 8,954,145 $ 32,835,566 Electric Utilities  1.0% $ 2,500 Salem County Pollution Control Financing Authority, (Public Service Enterprise Group, Inc.), (AMT), 5.75%, 4/1/31 $ 2,499,775 $ 2,499,775 General Obligations  1.0% $ 2,365 Morris County, 4.00%, 4/15/22 $ 2,468,209 $ 2,468,209 Health Care-Miscellaneous  0.3% $ 970 New Jersey Economic Development Authority, (Hudson County Occupational Center), 6.50%, 7/1/18 $ 861,787 $ 861,787 Hospital  13.3% $ 1,700 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 $ 1,372,410 1,200 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 1,076,376 2,250 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 2,035,957 7,175 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), 5.00%, 7/1/27 7,184,471 Principal Amount (000s omitted) Security Value Hospital (continued) $ 6,765 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 $ 6,645,801 1,135 New Jersey Health Care Facilities Financing Authority, (Chilton Memorial Hospital), 5.50%, 7/1/29 1,094,287 1,110 New Jersey Health Care Facilities Financing Authority, (Chilton Memorial Hospital), 5.75%, 7/1/39 1,080,774 4,140 New Jersey Health Care Facilities Financing Authority, (Kennedy Health System), 5.625%, 7/1/31 4,164,178 7,015 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 6,599,361 3,000 New Jersey Health Care Facilities Financing Authority, (Virtua Health), 5.75%, 7/1/33 3,114,750 $ 34,368,365 Housing  3.4% $ 5,435 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.70%, 10/1/37 $ 4,991,287 3,000 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 4.95%, 10/1/32 2,923,980 1,000 New Jersey Housing & Mortgage Finance Agency, (Single Family Housing), (AMT), 5.00%, 10/1/37 973,620 $ 8,888,887 Industrial Development Revenue  8.3% $ 2,460 Middlesex County Pollution Control Authority, (Amerada Hess), 6.05%, 9/15/34 $ 2,522,509 6,780 New Jersey Economic Development Authority, (Anheuser- Busch Cos., Inc.), (AMT), 4.95%, 3/1/47 6,004,164 1,095 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/29 962,516 1,875 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 1,968,469 4,370 New Jersey Economic Development Authority, (New Jersey-American Water Co.), (AMT), 5.70%, 10/1/39 4,328,223 6,465 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 5,804,665 $ 21,590,546 Insured-Education  4.5% $ 9,690 New Jersey Educational Facilities Authority, (College of New Jersey), (AGM), 5.00%, 7/1/35 $ 9,971,456 2,210 New Jersey Educational Facilities Authority, (Rowan University), (AGM), (FGIC), 3.00%, 7/1/28 1,749,104 $ 11,720,560 S e e notes to financ ial statem e nts 35 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Gas Utilities  4.0% $10,000 New Jersey Economic Development Authority, (New Jersey Natural Gas Co.), (FGIC), (NPFG), (AMT), 4.90%, 10/1/40 $ 10,288,400 $ 10,288,400 Insured-General Obligations  6.2% $ 3,050 Hudson County Improvements Authority, (NPFG), 0.00%, 12/15/35 $ 677,344 3,100 Hudson County Improvements Authority, (NPFG), 0.00%, 12/15/36 647,869 5,150 Irvington Township, (AGM), 0.00%, 7/15/22 2,988,287 5,350 Irvington Township, (AGM), 0.00%, 7/15/23 2,930,837 10,935 Jackson Township School District, (NPFG), 2.50%, 6/15/27 8,751,718 $ 15,996,055 Insured-Hospital  3.6% $ 4,100 New Jersey Economic Development Authority, (Hillcrest Health Services), (AMBAC), 0.00%, 1/1/19 $ 2,550,897 10,970 New Jersey Economic Development Authority, (St. Barnabas Medical Center), (NPFG), 0.00%, 7/1/26 3,162,102 3,480 New Jersey Health Care Facilities Financing Authority, (St. Barnabas Health Care System), (NPFG), 0.00%, 7/1/23 1,325,880 2,170 New Jersey Health Care Facilities Financing Authority, (Virtua Health), (AGC), 5.50%, 7/1/38 2,270,558 $ 9,309,437 Insured-Industrial Development Revenue  0.6% $ 1,675 New Jersey Economic Development Authority, (New Jersey-American Water Co, Inc.), (FGIC), (NPFG), (AMT), 5.25%, 7/1/38 $ 1,512,977 $ 1,512,977 Insured-Lease Revenue / Certificates of Participation  1.2% $ 2,000 New-Jersey Economic Development Authority, (School Facilities Construction), (AGC), 5.50%, 12/15/34 $ 2,154,800 1,000 South Jersey Port Corp., (Marine Terminal), (AGC), 5.75%, 1/1/34 1,074,250 $ 3,229,050 Insured-Other Revenue  1.1% $ 2,785 Hudson County Improvement Authority, (Harrison Parking), (AGC), 5.25%, 1/1/39 $ 2,928,650 $ 2,928,650 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  5.8% $ 7,870 Garden Preservation Trust and Open Space and Farmland, (AGM), 0.00%, 11/1/24 $ 4,053,129 2,000 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (NPFG), 5.25%, 7/1/26 2,080,560 12,590 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/26 5,231,271 5,890 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/27 2,292,565 4,145 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 241,156 2,255 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 277,387 4,470 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 510,206 3,580 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 382,093 $ 15,068,367 Insured-Student Loan  2.4% $ 5,810 New Jersey Higher Education Assistance Authority, (AGC), (AMT), 6.125%, 6/1/30 $ 6,145,237 $ 6,145,237 Insured-Transportation  2.3% $16,195 New Jersey Transportation Trust Fund Authority, (Transportation System), (BHAC), (FGIC), 0.00%, 12/15/31 $ 4,912,105 850 South Jersey Transportation Authority, (AGC), 5.50%, 11/1/33 922,046 $ 5,834,151 Insured-Water and Sewer  5.8% $ 285 Middlesex County Utilities Authority, (NPFG), 6.25%, 8/15/10 $ 289,147 9,110 New Jersey Economic Development Authority, (United Water New Jersey, Inc.), (AMBAC), (AMT), 4.875%, 11/1/25 8,661,788 13,840 North Hudson Sewer Authority, (NPFG), 0.00%, 8/1/25 6,168,765 $ 15,119,700 Lease Revenue / Certificates of Participation  7.0% $ 720 Atlantic City Public Facilities Lease Agreement, 8.875%, 1/15/14 $ 864,036 785 Atlantic City Public Facilities Lease Agreement, 8.875%, 1/15/15 961,185 S e e notes to financ ial statem e nts 36 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 5,500 New Jersey Economic Development Authority, (Economic Recovery), Contract Lease, 0.00%, 3/15/13 $ 5,233,525 1,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.00%, 9/1/34 1,021,350 3,000 New Jersey Economic Development Authority, (School Facilities Construction), 5.25%, 12/15/33 3,142,350 6,750 New Jersey Health Care Facilities Financing Authority, (Contract Hospital Asset Transportation Program), 5.25%, 10/1/38 6,843,353 $ 18,065,799 Other Revenue  5.1% $16,000 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 590,080 34,960 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 659,695 1,680 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 1,743,347 7,500 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 7,782,788 20 New Jersey Economic Development Authority, (Duke Farms Foundation), 5.00%, 7/1/48 20,754 12,800 Tobacco Settlement Financing Corp., 0.00%, 6/1/41 825,728 2,440 Tobacco Settlement Financing Corp., 5.00%, 6/1/41 1,694,263 $ 13,316,655 Senior Living / Life Care  2.8% $ 1,345 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 5.875%, 7/1/28 $ 1,271,926 2,230 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 6.00%, 7/1/38 2,061,836 3,390 New Jersey Economic Development Authority, (Forsgate), (AMT), 8.625%, 6/1/25 2,308,386 1,935 New Jersey Economic Development Authority, (Seabrook Village), 5.25%, 11/15/36 1,555,179 $ 7,197,327 Special Tax Revenue  2.6% $ 300 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/27 $ 266,256 525 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/37 430,878 4,680 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 4,614,714 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 1,295 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 $ 1,386,647 $ 6,698,495 Student Loan  0.5% $ 1,290 New Jersey Higher Education Assistance Authority, 5.625%, 6/1/30 $ 1,348,502 $ 1,348,502 Transportation  12.4% $ 2,500 New Jersey Transportation Trust Fund Authority, (Transportation System), 5.875%, 12/15/38 $ 2,722,425 7,000 New Jersey Turnpike Authority, 5.25%, 1/1/40 7,267,330 19,000 Port Authority of New York and New Jersey, 6.125%, 6/1/94 22,147,160 $ 32,136,915 Water and Sewer  2.9% $ 2,615 Cumberland County Improvement Authority, (Solid Waste System), 5.00%, 1/1/30 $ 2,579,201 5,025 New Jersey Economic Development Authority, (Atlantic City Sewer), (AMT), 5.45%, 4/1/28 4,973,192 $ 7,552,393 Total Tax-Exempt Investments  110.8% (identified cost $287,519,065) $286,981,805 Other Assets, Less Liabilities  (10.8)% $ (27,861,068) Net Assets  100.0% $259,120,737 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk S e e notes to financ ial statem e nts 37 Eaton Vance New Jersey Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD associated with such economic developments, at January 31, 2010, 33.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.7% to 12.6% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (3) Security is in default and making only partial interest payments. S e e notes to financ ial statem e nts 38 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) Tax - Exe mpt Inve stme nts  106. 1% Principal Amount (000s omitted) Security Value Bond Bank  1.8% $ 5,000 Delaware Valley Regional Finance Authority, 5.75%, 7/1/32 $ 5,670,050 $ 5,670,050 Cogeneration  0.9% $ 530 Carbon County Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ 530,064 3,200 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 1,772,672 1,000 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 551,240 $ 2,853,976 Education  6.6% $ 1,150 Allegheny County Higher Education Building Authority, (Duquesne University), 5.00%, 3/1/33 $ 1,154,508 1,000 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/34 1,021,410 1,500 Bucks County Industrial Development Authority, (George School), 5.00%, 9/15/39 1,519,365 2,000 Lancaster Higher Education Authority, (Franklin & Marshall College), 5.00%, 4/15/37 2,007,880 3,000 Northampton County General Purpose Authority, (Lafayette College), 5.00%, 11/1/34 3,105,150 4,000 Northampton County General Purpose Authority, (Lehigh University), 5.00%, 11/15/39 4,104,400 1,000 Pennsylvania Higher Educational Facilities Authority, (La Salle University), 5.00%, 5/1/37 929,730 3,800 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 4.75%, 7/15/35 3,813,528 3,400 Pennsylvania State University, 4.50%, 8/15/36 3,371,304 $ 21,027,275 Electric Utilities  0.7% $ 2,250 York County Industrial Development Authority, Pollution Control Revenue, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 $ 2,294,483 $ 2,294,483 Escrowed / Prerefunded  0.7% $ 675 Allegheny County Industrial Development Authority, (Residential Resources, Inc.), Prerefunded to 9/1/11, 6.60%, 9/1/31 $ 738,842 Principal Amount (000s omitted) Security Value Escrowed / Prerefunded (continued) $ 1,210 Bucks County Industrial Development Authority, (Pennswood), Prerefunded to 10/1/12, 6.00%, 10/1/27 $ 1,382,110 $ 2,120,952 General Obligations  1.5% $ 1,000 Chester County, 5.00%, 7/15/27 $ 1,110,130 410 Chester County, 5.00%, 7/15/28 452,730 2,000 Montgomery County, 4.375%, 12/1/31 2,043,000 1,000 Radnor Township, 5.125%, 7/15/34 1,033,840 $ 4,639,700 Hospital  14.5% $ 3,000 Allegheny County Hospital Development Authority, (University of Pittsburgh Medical Center), 5.50%, 8/15/34 $ 3,051,150 4,220 Dauphin County General Authority, (Pinnacle Health System), 6.00%, 6/1/29 4,403,444 2,990 Hazelton Health Services Authority, (Hazelton General Hospital), 5.50%, 7/1/27 2,381,535 1,000 Lancaster County Hospital Authority, (Lancaster General Hospital), 5.00%, 3/15/22 1,041,290 1,810 Lebanon County Health Facilities Authority, (Good Samaritan Hospital), 6.00%, 11/15/35 1,581,469 4,855 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 4,804,314 3,250 Lycoming County Authority, (Susquehanna Health System), 5.75%, 7/1/39 3,182,140 2,000 Monroe County Hospital Authority, (Pocono Medical Center), 5.125%, 1/1/37 1,868,620 1,000 Monroe County Hospital Authority, (Pocono Medical Center), 5.25%, 1/1/43 936,220 9,000 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 8/15/26 10,043,370 4,100 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 1/15/31 4,226,157 6,735 Philadelphia Hospitals and Higher Education Facilities Authority, (Childrens Hospital), 4.50%, 7/1/37 6,311,436 1,885 Washington County Hospital Authority, (Monongahela Hospital), 5.50%, 6/1/17 1,944,547 $ 45,775,692 Housing  6.4% $ 1,945 Allegheny County Residential Finance Authority, SFMR, (AMT), 4.95%, 11/1/37 $ 1,876,594 6,570 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.70%, 10/1/37 5,971,473 S e e notes to financ ial statem e nts 39 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Housing (continued) $ 3,995 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.875%, 4/1/26 $ 3,936,314 5,960 Pennsylvania Housing Finance Agency, SFMR, (AMT), 4.90%, 10/1/37 5,707,236 2,830 Pennsylvania Housing Finance Agency, SFMR, (AMT), 5.25%, 4/1/32 2,833,792 $ 20,325,409 Industrial Development Revenue  1.8% $ 500 Erie Industrial Development Authority, (International Paper), (AMT), 5.85%, 12/1/20 $ 500,000 1,200 Luzerne County Industrial Development Authority, (Pennsylvania-American Water Co.), 5.50%, 12/1/39 1,218,120 1,500 New Morgan Industrial Development Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.50%, 4/1/19 1,499,865 1,000 Pennsylvania Economic Development Financing Authority, (Pennsylvania-American Water Co.), 6.20%, 4/1/39 1,076,660 1,500 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal, (Waste Management, Inc.), (AMT), 5.10%, 10/1/27 1,459,035 $ 5,753,680 Insured-Education  7.4% $ 3,000 Lycoming County Authority, (Pennsylvania College of Technology), (AGC), 5.50%, 10/1/37 $ 3,109,590 1,350 Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 1,277,059 2,500 Pennsylvania Higher Educational Facilities Authority, (NPFG), 5.00%, 6/15/23 2,668,550 2,500 Pennsylvania Higher Educational Facilities Authority, (Drexel University), (NPFG), 5.00%, 5/1/37 2,517,375 2,875 Pennsylvania Higher Educational Facilities Authority, (Temple University), (NPFG), 4.50%, 4/1/36 2,734,729 4,850 Pennsylvania Higher Educational Facilities Authority, (Temple University), (NPFG), 5.00%, 4/1/25 5,056,076 1,400 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), (NPFG), 4.50%, 6/15/36 1,353,744 3,535 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/32 3,625,461 965 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (XLCA), 4.75%, 11/1/33 960,851 $ 23,303,435 Principal Amount (000s omitted) Security Value Insured-Electric Utilities  1.2% $ 2,125 Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), (NPFG), 4.75%, 2/15/27 $ 2,100,499 1,830 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 1,819,752 $ 3,920,251 Insured-Escrowed / Prerefunded  5.7% $ 2,500 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/19 $ 1,795,250 2,625 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/20 1,792,770 2,625 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/21 1,702,706 3,625 Erie School District, (NPFG), Escrowed to Maturity, 0.00%, 5/1/22 2,234,813 2,320 McKeesport Area School District, (AMBAC), Escrowed to Maturity, 0.00%, 10/1/25 1,207,583 2,610 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 1,848,898 5,780 Westmoreland Municipal Authority, Series A, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 3,896,818 5,400 Westmoreland Municipal Authority, Series C, (FGIC), Escrowed to Maturity, 0.00%, 8/15/20 3,673,566 $ 18,152,404 Insured-General Obligations  14.9% $ 2,150 Beaver County, (AGM), 5.55%, 11/15/31 $ 2,296,587 1,885 Bethlehem Area School District, (AGM), 5.25%, 1/15/25 2,003,680 940 Bethlehem Area School District, (AGM), 5.25%, 1/15/26 993,759 3,000 Centennial School District, (AGM), 5.25%, 12/15/37 3,111,870 2,170 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/20 1,387,281 2,170 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/21 1,307,447 2,170 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/22 1,237,725 2,170 Elizabeth Forward School District, (NPFG), 0.00%, 9/1/23 1,167,655 2,215 Harrisburg, (AMBAC), 0.00%, 3/15/17 1,668,825 2,000 Harrisburg School District, (AGC), 5.00%, 11/15/33 2,052,200 5,175 Hazelton School District, (FGIC), (NPFG), 0.00%, 3/1/21 3,043,417 1,000 Hopewell School District, (AGM), 0.00%, 9/1/22 581,730 2,000 Hopewell School District, (AGM), 0.00%, 9/1/26 926,920 1,315 Lake Lehman School District, (NPFG), 0.00%, 4/1/26 587,003 2,325 Lancaster County, (AGM), 5.00%, 3/1/31 2,422,208 S e e notes to financ ial statem e nts 40 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 1,430 Mars Area School District, (NPFG), Escrowed to Maturity, 0.00%, 3/1/14 $ 1,326,554 1,100 McKeesport Area School District, (AMBAC), 0.00%, 10/1/25 531,124 2,340 McKeesport Area School District, (AMBAC), 0.00%, 10/1/27 999,835 5,000 Norwin School District, (AGM), 3.25%, 4/1/33 3,820,150 1,500 Philadelphia, (AGC), 7.00%, 7/15/28 1,725,420 1,590 Philadelphia School District, (FGIC), (NPFG), 4.375%, 6/1/34 1,504,426 655 Rochester Area School District, (AMBAC), 0.00%, 5/1/10 653,015 8,500 Scranton School District, (AGM), 5.00%, 7/15/38 8,616,790 2,000 State Public School Building Authority, (Harrisburg School District), (AGC), 4.75%, 11/15/33 1,997,040 1,200 West Mifflin Area School District, (AGM), 5.125%, 4/1/31 1,248,912 $ 47,211,573 Insured-Hospital  5.2% $ 3,750 Allegheny County Hospital Development Authority, (Magee-Womens Hospital), (FGIC), (NPFG), 0.00%, 10/1/15 $ 3,068,062 2,000 Allegheny County Hospital Development Authority, (UPMC Health System), (NPFG), 6.00%, 7/1/24 2,274,540 3,000 Centre County Hospital Authority, (Mount Nittany Medical Center), (AGC), 6.25%, 11/15/44 3,112,560 6,930 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), (AGM), 5.00%, 7/1/35 6,802,696 1,310 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.50%, 7/1/17 1,362,073 $ 16,619,931 Insured-Industrial Development Revenue  1.1% $ 4,000 York County Industrial Development Authority, (York Water Co.), (FGIC), (AMT), 4.75%, 10/1/36 $ 3,496,760 $ 3,496,760 Insured-Lease Revenue / Certificates of Participation  3.7% $ 1,000 Commonwealth Financing Authority, (AGC), 5.00%, 6/1/31 $ 1,033,870 9,500 State Public School Building Authority, (AGM), 5.50%, 6/1/28 10,601,240 $ 11,635,110 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  1.2% $ 2,000 Puerto Rico Infrastructure Financing Authority, (BHAC), (FGIC), 5.50%, 7/1/20 $ 2,275,520 11,000 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 639,980 2,035 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 250,326 4,035 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 460,555 3,225 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 344,204 $ 3,970,585 Insured-Transportation  12.7% $ 8,850 Pennsylvania Turnpike Commission, (AGM), 5.25%, 7/15/30 $ 9,857,749 6,000 Philadelphia, Airport Revenue, (AGM), (AMT), 5.00%, 6/15/27 5,910,660 7,900 Philadelphia, Airport Revenue, (NPFG), (AMT), 4.75%, 6/15/35 7,054,463 11,000 Puerto Rico Highway and Transportation Authority, (AGC), (AGM), 5.25%, 7/1/36 11,294,250 6,000 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 6,135,270 $ 40,252,392 Insured-Utilities  3.0% $10,585 Philadelphia Gas Works Revenue, (AMBAC), 5.00%, 10/1/37 $ 9,477,703 $ 9,477,703 Insured-Water and Sewer  7.0% $ 5,125 Allegheny County Sanitation Authority, (FGIC), (NPFG), 5.00%, 12/1/37 $ 5,094,148 460 Allegheny County Sanitation Authority, (NPFG), 5.50%, 12/1/30 467,346 4,000 Chester County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/40 3,791,960 5,670 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 2/1/35 5,338,588 4,125 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (NPFG), (AMT), 5.00%, 11/1/36 3,859,350 2,470 Philadelphia Water and Wastewater, (AMBAC), 4.25%, 11/1/31 2,261,433 S e e notes to financ ial statem e nts 41 Eaton Vance Pennsylvania Municipal Income Fund as of January 31, 2010 PORTFOLIO OF INVESTMENTS (Unaudited) CONTD Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $ 2,235 Westmoreland Municipal Authority, (FGIC), 0.00%, 8/15/19 $ 1,346,789 $ 22,159,614 Nursing Home  1.7% $ 2,000 Allegheny County Housing Development Authority, (Villa St. Joseph), 6.00%, 8/15/28 $ 1,734,340 2,705 Montgomery County Industrial Development Authority, (Advancement of Geriatric Health Care Institute), 8.375%, 7/1/23 2,707,705 1,130 Westmoreland County Industrial Development Authority, (Highland Health Systems, Inc.), 9.25%, 6/1/22 950,194 $ 5,392,239 Senior Living / Life Care  1.6% $ 2,500 Cliff House Trust, (AMT), 6.25%, 6/1/27 $ 1,314,450 1,835 Lancaster County Hospital Authority, (Willow Valley Retirement Communities), 5.875%, 6/1/31 1,857,277 600 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 576,264 1,300 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 1,185,314 $ 4,933,305 Special Tax Revenue  2.5% $ 7,025 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 6,927,001 810 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 867,324 $ 7,794,325 Transportation  1.7% $ 750 Pennsylvania Economic Development Financing Authority, (Amtrak), (AMT), 6.25%, 11/1/31 $ 757,432 4,500 Pennsylvania Turnpike Commission, 5.25%, 6/1/36 4,566,420 $ 5,323,852 Principal Amount (000s omitted) Security Value Water and Sewer  0.6% $ 1,750 Harrisburg Water Authority, 5.25%, 7/15/31 $ 1,849,050 $ 1,849,050 Total Tax-Exempt Investments  106.1% (identified cost $334,068,115) $335,953,746 Other Assets, Less Liabilities  (6.1)% $ (19,447,039) Net Assets  100.0% $316,506,707 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at January 31, 2010, 59.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.3% to 21.0% of total investments. Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (3) Defaulted bond. S e e notes to financ ial statem e nts 42 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of January 31, 2010 Arizona Fund Colorado Fund Connecticut Fund Michigan Fund Assets Investments  Identified cost $ 91,893,851 $37,508,757 $126,996,070 $50,333,284 Unrealized appreciation (depreciation) 2,517,651 (823,573) 3,420,185 1,095,597 Investments, at value $ 94,411,502 $36,685,184 $130,416,255 $51,428,881 Cash $ 4,777,642 $ 18,464 $ 3,951,228 $ 257,129 Interest receivable 592,183 421,172 1,428,836 492,935 Receivable for investments sold 145,863 6,458 250,000 463,653 Receivable for Fund shares sold 61,247 103,129 82,297 148,756 Receivable for open swap contracts 97,211 10,932 51,446 23,151 Total assets $100,085,648 $37,245,339 $136,180,062 $52,814,505 Liabilities Payable for floating rate notes issued $ 950,000 $  $ 5,950,000 $ 500,000 Payable for variation margin on open financial futures contracts 71,531 27,390 38,844 44,641 Payable for Fund shares redeemed 764,671 146,727 69,254 258,819 Distributions payable 152,071 62,115 145,232 75,040 Payable to affiliates: Investment adviser fee 29,498 6,980 40,575 12,371 Distribution and service fees 25,442 7,616 30,008 11,478 Interest expense and fees payable 813  3,808 428 Accrued expenses 42,252 33,861 56,928 38,198 Total liabilities $ 2,036,278 $ 284,689 $ 6,334,649 $ 940,975 Net Assets $ 98,049,370 $36,960,650 $129,845,413 $51,873,530 Sources of Net Assets Paid-in capital $102,012,069 $40,357,175 $130,242,555 $53,644,227 Accumulated net realized loss (6,676,875) (2,597,510) (3,740,642) (3,014,932) Accumulated undistributed (distributions in excess of) net investment income (29,742) (18,702) (175,791) 72,707 Net unrealized appreciation (depreciation) 2,743,918 (780,313) 3,519,291 1,171,528 Net Assets $ 98,049,370 $36,960,650 $129,845,413 $51,873,530 Class A Shares Net Assets $ 84,955,609 $34,885,112 $111,508,125 $47,822,181 Shares Outstanding 9,120,832 3,999,426 11,037,424 5,422,544 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.31 $ 8.72 $ 10.10 $ 8.82 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.77 $ 9.15 $ 10.60 $ 9.26 Class B Shares Net Assets $ 3,953,326 $ 1,695,690 $ 7,135,550 $  Shares Outstanding 381,866 178,575 709,599  Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.35 $ 9.50 $ 10.06 $  Class C Shares Net Assets $ 9,140,435 $ 379,848 $ 6,619,279 $ 4,051,349 Shares Outstanding 882,310 39,948 657,635 459,063 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.36 $ 9.51 $ 10.07 $ 8.83 Class I Shares Net Assets $  $  $ 4,582,459 $  Shares Outstanding   453,472  Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $  $ 10.11 $  On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 43 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of January 31, 2010 Minnesota Fund New Jersey Fund Pennsylvania Fund Assets Investments  Identified cost $ 94,143,468 $287,519,065 $334,068,115 Unrealized appreciation (depreciation) 3,598,049 (537,260) 1,885,631 Investments, at value $ 97,741,517 $286,981,805 $335,953,746 Cash $ 6,599,529 $ 1,606,226 $ 6,853,747 Interest receivable 1,189,869 2,265,232 3,401,363 Receivable for investments sold  441,558 146,858 Receivable for Fund shares sold 314,199 194,574 844,472 Receivable for open swap contracts 41,662 367,320 318,509 Total assets $105,886,776 $291,856,715 $347,518,695 Liabilities Payable for floating rate notes issued $  $ 31,545,000 $ 29,065,000 Payable for investments purchased 1,149,100   Payable for when-issued securities 984,440   Payable for variation margin on open financial futures contracts 45,937 94,531 426,562 Payable for Fund shares redeemed 48,665 437,657 683,075 Distributions payable 98,730 381,102 474,165 Payable to affiliates: Investment adviser fee 30,499 90,663 116,063 Distribution and service fees 29,154 62,530 90,457 Interest expense and fees payable  27,129 43,577 Accrued expenses 47,611 97,366 113,089 Total liabilities $ 2,434,136 $ 32,735,978 $ 31,011,988 Net Assets $103,452,640 $259,120,737 $316,506,707 Sources of Net Assets Paid-in capital $103,009,392 $289,255,924 $341,175,751 Accumulated net realized loss (3,298,732) (31,234,866) (27,778,738) Accumulated undistributed (distributions in excess of) net investment income 19,389 1,156,953 (26,539) Net unrealized appreciation (depreciation) 3,722,591 (57,274) 3,136,233 Net Assets $103,452,640 $259,120,737 $316,506,707 Class A Shares Net Assets $ 84,401,342 $222,522,216 $219,964,483 Shares Outstanding 9,190,627 24,435,338 24,280,312 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.18 $ 9.11 $ 9.06 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.64 $ 9.56 $ 9.51 Class B Shares Net Assets $ 4,825,466 $  $ 19,929,141 Shares Outstanding 488,353  2,125,302 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.88 $  $ 9.38 Class C Shares Net Assets $ 14,225,832 $ 30,497,858 $ 45,001,878 Shares Outstanding 1,440,486 3,208,878 4,796,488 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.88 $ 9.50 $ 9.38 Class I Shares Net Assets $  $ 6,100,663 $ 31,611,205 Shares Outstanding  669,739 3,476,006 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 9.11 $ 9.09 On sales of $25,000 or more, the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem e nts 44 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended January 31, 2010 Arizona Fund Colorado Fund Connecticut Fund Michigan Fund Investment Income Interest $2,518,864 $ 951,091 $3,227,734 $1,391,793 Total investment income $2,518,864 $ 951,091 $3,227,734 $1,391,793 Expenses Investment adviser fee $ 169,103 $ 38,923 $ 241,807 $ 70,360 Distribution and service fees Class A 86,047 34,844 111,278 49,130 Class B 22,025 9,143 37,677  Class C 42,946 1,790 29,975 19,021 Trustees fees and expenses 1,890 866 2,393 1,120 Custodian fee 35,588 17,561 43,624 22,247 Transfer and dividend disbursing agent fees 16,913 9,622 29,245 16,118 Legal and accounting services 16,608 12,601 24,042 15,462 Printing and postage 6,745 2,644 5,494 3,354 Registration fees 6,566 2,842 3,578 1,058 Interest expense and fees 7,767  32,459 4,088 Miscellaneous 10,191 7,890 10,955 8,037 Total expenses $ 422,389 $ 138,726 $ 572,527 $ 209,995 Deduct  Reduction of custodian fee $ 28 $ 23 $ 48 $ 14 Total expense reductions $ 28 $ 23 $ 48 $ 14 Net expenses $ 422,361 $ 138,703 $ 572,479 $ 209,981 Net investment income $2,096,503 $ 812,388 $2,655,255 $1,181,812 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (209,345) $ (237,883) $ (20,736) $ 9,992 Financial futures contracts (502,230) (217,899) (307,484) (350,680) Swap contracts (239,022) (23,494) (110,560) (49,752) Net realized loss $ (950,597) $ (479,276) $ (438,780) $ (390,440) Change in unrealized appreciation (depreciation)  Investments $4,051,450 $2,352,532 $4,733,645 $2,621,874 Financial futures contracts 316,767 101,591 145,763 158,330 Swap contracts 265,297 31,694 149,146 67,116 Net change in unrealized appreciation (depreciation) $4,633,514 $2,485,817 $5,028,554 $2,847,320 Net realized and unrealized gain $3,682,917 $2,006,541 $4,589,774 $2,456,880 Net increase in net assets from operations $5,779,420 $2,818,929 $7,245,029 $3,638,692 S e e notes to financ ial statem e nts 45 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended January 31, 2010 Minnesota Fund New Jersey Fund Pennsylvania Fund Investment Income Interest $2,343,723 $ 7,634,270 $ 8,847,094 Total investment income $2,343,723 $ 7,634,270 $ 8,847,094 Expenses Investment adviser fee $ 165,709 $ 530,547 $ 679,054 Distribution and service fees Class A 79,825 226,215 222,840 Class B 24,314  104,264 Class C 62,591 142,281 207,523 Trustees fees and expenses 1,917 4,544 5,524 Custodian fee 34,677 79,304 89,725 Transfer and dividend disbursing agent fees 23,768 66,800 87,635 Legal and accounting services 13,984 30,556 36,710 Printing and postage 4,270 9,985 11,510 Registration fees 3,514 3,586 3,922 Interest expense and fees  131,793 151,206 Miscellaneous 10,525 15,912 18,437 Total expenses $ 425,094 $ 1,241,523 $ 1,618,350 Deduct  Reduction of custodian fee $ 102 $ 12 $ 131 Total expense reductions $ 102 $ 12 $ 131 Net expenses $ 424,992 $ 1,241,511 $ 1,618,219 Net investment income $1,918,731 $ 6,392,759 $ 7,228,875 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 65,451 $ (519,751) $ (198,517) Financial futures contracts (322,533) (1,423,871) (4,176,693) Swap contracts (102,438) (903,161) (747,292) Net realized loss $ (359,520) $ (2,846,783) $ (5,122,502) Change in unrealized appreciation (depreciation)  Investments $2,847,042 $16,449,449 $14,631,569 Financial futures contracts 203,428 266,679 3,156,049 Swap contracts 113,699 1,002,446 888,915 Net change in unrealized appreciation (depreciation) $3,164,169 $17,718,574 $18,676,533 Net realized and unrealized gain $2,804,649 $14,871,791 $13,554,031 Net increase in net assets from operations $4,723,380 $21,264,550 $20,782,906 S e e notes to financ ial statem e nts 46 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended January 31, 2010 Increase (Decrease) in Net Assets Arizona Fund Colorado Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 2,096,503 $ 812,388 $ 2,655,255 $ 1,181,812 Net realized loss from investment transactions, financial futures contracts and swap contracts (950,597) (479,276) (438,780) (390,440) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 4,633,514 2,485,817 5,028,554 2,847,320 Net increase in net assets from operations $ 5,779,420 $ 2,818,929 $ 7,245,029 $ 3,638,692 Distributions to shareholders  From net investment income Class A $ (1,807,335) $ (735,920) $ (2,405,332) $ (1,103,782) Class B (80,971) (33,794) (142,121)  Class C (157,505) (6,597) (112,921) (75,014) Class I   (78,852)  Total distributions to shareholders $ (2,045,811) $ (776,311) $ (2,739,226) $ (1,178,796) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 4,288,706 $ 2,844,756 $ 6,262,521 $ 1,072,448 Class B 194,598 10,334 206,171  Class C 897,397 2,513 1,353,000 796,515 Class I   2,386,135  Net asset value of shares issued to shareholders in payment of distributions declared Class A 999,548 387,001 1,659,196 665,533 Class B 43,713 22,765 91,485  Class C 113,550 3,212 60,117 47,920 Class I   31,264  Cost of shares redeemed Class A (6,597,517) (3,801,484) (9,371,673) (4,089,577) Class B (548,976) (184,571) (510,838)  Class C (759,606) (2,247) (661,471) (477,743) Class I   (28,000)  Net asset value of shares exchanged Class A 679,895 438,222 1,339,434  Class B (679,895) (438,222) (1,339,434)  Net increase (decrease) in net assets from Fund share transactions $ (1,368,587) $ (717,721) $ 1,477,907 $ (1,984,904) Net increase in net assets $ 2,365,022 $ 1,324,897 $ 5,983,710 $ 474,992 Net Assets At beginning of period $95,684,348 $35,635,753 $123,861,703 $51,398,538 At end of period $98,049,370 $36,960,650 $129,845,413 $51,873,530 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ (29,742) $ (18,702) $ (175,791) $ 72,707 S e e notes to financ ial statem e nts 47 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended January 31, 2010 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 1,918,731 $ 6,392,759 $ 7,228,875 Net realized loss from investment transactions, financial futures contracts and swap contracts (359,520) (2,846,783) (5,122,502) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 3,164,169 17,718,574 18,676,533 Net increase in net assets from operations $ 4,723,380 $ 21,264,550 $ 20,782,906 Distributions to shareholders  From net investment income Class A $ (1,519,017) $ (5,463,261) $ (4,997,825) Class B (78,906)  (414,800) Class C (202,878) (623,612) (822,962) Class I  (105,764) (639,713) Total distributions to shareholders $ (1,800,801) $ (6,192,637) $ (6,875,300) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 10,553,121 $ 9,031,968 $ 14,128,703 Class B 198,857  1,000,828 Class C 3,080,112 4,974,294 8,267,228 Class I  4,358,726 8,520,839 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,077,856 3,542,680 3,260,745 Class B 50,790  238,411 Class C 108,440 393,731 590,623 Class I  3,434 654 Cost of shares redeemed Class A (4,449,721) (18,765,043) (22,584,120) Class B (325,093)  (1,685,684) Class C (1,424,569) (2,699,825) (4,073,849) Class I  (169,404) (591,159) Net asset value of shares exchanged Class A 489,862  2,773,814 Class B (489,862)  (2,773,814) Net increase in net assets from Fund share transactions $ 8,869,793 $ 670,561 $ 7,073,219 Net increase in net assets $ 11,792,372 $ 15,742,474 $ 20,980,825 Net Assets At beginning of period $ 91,660,268 $243,378,263 $295,525,882 At end of period $103,452,640 $259,120,737 $316,506,707 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ 19,389 $ 1,156,953 $ (26,539) S e e notes to financ ial statem e nts 48 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2009 Increase (Decrease) in Net Assets Arizona Fund Colorado Fund Connecticut Fund Michigan Fund From operations  Net investment income $ 4,427,099 $ 1,645,229 $ 5,416,659 $ 2,624,814 Net realized loss from investment transactions, financial futures contracts and swap contracts (3,318,121) (1,308,031) (2,701,461) (2,228,329) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (577,636) (1,384,904) (327,015) (1,943,233) Net increase (decrease) in net assets from operations $ 531,342 $ (1,047,706) $ 2,388,183 $ (1,546,748) Distributions to shareholders  From net investment income Class A $ (3,862,883) $ (1,543,581) $ (4,770,369) $ (2,493,538) Class B (216,302) (109,508) (415,377)  Class C (291,316) (12,252) (175,973) (147,501) Class I   (40,986)  Total distributions to shareholders $ (4,370,501) $ (1,665,341) $ (5,402,705) $ (2,641,039) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 12,466,620 $ 5,497,187 $ 21,775,497 $ 2,153,007 Class B 242,080 102,125 464,269  Class C 2,985,620 341,602 2,833,670 1,298,061 Class I   2,041,247  Net asset value of shares issued to shareholders in payment of distributions declared Class A 2,352,473 803,254 2,928,594 1,382,254 Class B 110,589 61,845 252,195  Class C 212,327 8,616 95,995 89,838 Class I   37,895  Cost of shares redeemed Class A (22,914,347) (6,205,574) (20,582,453) (10,363,111) Class B (1,269,611) (431,444) (2,210,135)  Class C (2,825,235) (223,231) (1,019,864) (1,642,470) Class I   (105,120)  Net asset value of shares exchanged Class A 1,402,151 794,871 2,299,850  Class B (1,402,151) (794,871) (2,299,850)  Net increase (decrease) in net assets from Fund share transactions $ (8,639,484) $ (45,620) $ 6,511,790 $ (7,082,421) Net increase (decrease) in net assets $ (12,478,643) $ (2,758,667) $ 3,497,268 $ (11,270,208) Net Assets At beginning of year $108,162,991 $38,394,420 $120,364,435 $ 62,668,746 At end of year $ 95,684,348 $35,635,753 $123,861,703 $ 51,398,538 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (80,434) $ (54,779) $ (91,820) $ 69,691 S e e notes to financ ial statem e nts 49 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended July 31, 2009 Increase (Decrease) in Net Assets Minnesota Fund New Jersey Fund Pennsylvania Fund From operations  Net investment income $ 3,602,456 $ 13,066,071 $ 13,461,843 Net realized loss from investment transactions, financial futures contracts and swap contracts (1,543,893) (20,789,811) (9,012,304) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 1,404,760 (8,741,731) (6,769,062) Net increase (decrease) in net assets from operations $ 3,463,323 $ (16,465,471) $ (2,319,523) Distributions to shareholders  From net investment income Class A $ (3,048,312) $ (11,652,913) $ (10,437,242) Class B (213,253)  (1,022,590) Class C (357,003) (1,110,580) (1,360,344) Class I  (61,385) (636,909) Total distributions to shareholders $ (3,618,568) $ (12,824,878) $ (13,457,085) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 20,271,982 $ 14,507,369 $ 27,890,896 Class B 352,606  1,580,020 Class C 5,963,015 7,354,362 14,225,844 Class I  1,790,156 23,034,562 Net asset value of shares issued to shareholders in payment of distributions declared Class A 2,074,003 7,410,537 6,509,874 Class B 122,495  556,510 Class C 191,162 712,678 913,839 Class I  18,668 132 Cost of shares redeemed Class A (17,828,750) (41,838,872) (40,840,906) Class B (1,240,003)  (3,819,633) Class C (2,855,168) (7,087,566) (8,176,435) Class I  (205,664) (2,585,172) Net asset value of shares exchanged Class A 867,366  2,801,670 Class B (867,366)  (2,801,670) Net increase (decrease) in net assets from Fund share transactions $ 7,051,342 $ (17,338,332) $ 19,289,531 Net increase (decrease) in net assets $ 6,896,097 $ (46,628,681) $ 3,512,923 Net Assets At beginning of year $ 84,764,171 $290,006,944 $292,012,959 At end of year $ 91,660,268 $243,378,263 $295,525,882 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (98,541) $ 956,831 $ (380,114) S e e notes to financ ial statem e nts 50 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS (Unaudited) CONTD S t a t e m e n t o f C a s h F l o w s For the Six Months Ended January 31, 2010 Cash Flows From Operating Activities New Jersey Fund Net increase in net assets from operations $ 21,264,550 Adjustments to reconcile net increase in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (16,713,258) Investments sold 19,996,855 Net accretion/amortization of premium (discount) (1,389,567) Decrease in interest receivable 118,485 Decrease in receivable for investments sold 2,493,100 Increase in receivable for open swap contracts (367,320) Decrease in payable for variation margin on open financial futures contracts (404,297) Decrease in payable for open swap contracts (635,126) Decrease in payable to affiliate for investment adviser fee (30,952) Increase in payable to affiliate for distribution and service fees 5,416 Decrease in interest expense and fees payable (720) Decrease in accrued expenses (41,161) Net change in unrealized (appreciation) depreciation from investments (16,449,449) Net realized loss from investments 519,751 Net cash provided by operating activities $ 8,366,307 Cash Flows From Financing Activities Proceeds from Fund shares sold $ 18,653,350 Fund shares redeemed (21,550,124) Distributions paid, net of reinvestments (2,259,684) Proceeds from secured borrowings 1,120,000 Decrease in demand note payable (2,800,000) Net cash used in financing activities $ (6,836,458) Net increase in cash $ 1,529,849 Cash at beginning of period $ 76,377 Cash at end of period $ 1,606,226 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of: Reinvestment of dividends and distributions $ 3,939,845 Cash paid for interest and fees $ 132,513 S e e notes to financ ial statem e nts 51 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.960 $ 9.220 $ 9.750 $ 9.730 $ 9.780 $ 9.650 Income (Loss) From Operations Net investment income $ 0.202 $ 0.409 $ 0.417 $ 0.433 $ 0.438 $ 0.467 Net realized and unrealized gain (loss) 0.345 (0.266) (0.535) 0.013 (0.055) 0.131 Total income (loss) from operations $ 0.547 $ 0.143 $ (0.118) $ 0.446 $ 0.383 $ 0.598 Less Distributions From net investment income $ (0.197) $ (0.403) $ (0.412) $ (0.426) $ (0.433) $ (0.468) Total distributions $ (0.197) $ (0.403) $ (0.412) $ (0.426) $ (0.433) $ (0.468) Net asset value  End of period $ 9.310 $ 8.960 $ 9.220 $ 9.750 $ 9.730 $ 9.780 Total Return 6.12% 1.85% (1.23)% 4.62% 4.00% 6.31% Ratios/Supplemental Data Net assets, end of period (000s omitted) $84,956 $82,365 $92,266 $91,301 $72,090 $58,597 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.72% 0.80% 0.76% 0.76% 0.77% 0.78% Interest and fee expense 0.02% 0.06% 0.14% 0.22% 0.27% 0.21% Total expenses before custodian fee reduction 0.74% 0.86% 0.90% 0.98% 1.04% 0.99% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.79% 0.73% 0.71% 0.74% 0.76% Net investment income 4.31% 4.75% 4.37% 4.40% 4.50% 4.79% Portfolio Turnover of the Portfolio      0% Portfolio Turnover of the Fund 1% 18% 21% 17% 17% 15% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 52 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class B Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.960 $10.250 $10.840 $10.810 $10.870 $10.730 Income (Loss) From Operations Net investment income $ 0.185 $ 0.383 $ 0.385 $ 0.404 $ 0.409 $ 0.441 Net realized and unrealized gain (loss) 0.386 (0.299) (0.597) 0.017 (0.070) 0.139 Total income (loss) from operations $ 0.571 $ 0.084 $ (0.212) $ 0.421 $ 0.339 $ 0.580 Less Distributions From net investment income $(0.181) $ (0.374) $ (0.378) $ (0.391) $ (0.399) $ (0.440) Total distributions $ (0.181) $ (0.374) $ (0.378) $ (0.391) $ (0.399) $ (0.440) Net asset value  End of period $10.350 $ 9.960 $10.250 $10.840 $10.810 $10.870 Total Return 5.75% 1.06% (1.99)% 3.92% 3.18% 5.68% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,953 $ 4,759 $ 7,416 $ 8,834 $12,958 $16,935 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.48% 1.55% 1.51% 1.51% 1.52% 1.53% Interest and fee expense 0.02% 0.06% 0.14% 0.22% 0.27% 0.21% Total expenses before custodian fee reduction 1.50% 1.61% 1.65% 1.73% 1.79% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.48% 1.54% 1.48% 1.46% 1.49% 1.51% Net investment income 3.56% 4.01% 3.63% 3.69% 3.78% 4.07% Portfolio Turnover of the Portfolio      0% Portfolio Turnover of the Fund 1% 18% 21% 17% 17% 15% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 53 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Arizona Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 9.970 $10.260 $10.840 $10.820 $10.760 Income (Loss) From Operations Net investment income $ 0.185 $ 0.382 $ 0.382 $ 0.388 $ 0.241 Net realized and unrealized gain (loss) 0.386 (0.298) (0.584) 0.023 0.063 Total income (loss) from operations $ 0.571 $ 0.084 $ (0.202) $ 0.411 $ 0.304 Less Distributions From net investment income $(0.181) $ (0.374) $ (0.378) $ (0.391) $ (0.244) Total distributions $ (0.181) $ (0.374) $ (0.378) $ (0.391) $ (0.244) Net asset value  End of period $10.360 $ 9.970 $10.260 $10.840 $10.820 Total Return 5.75% 1.06% (1.89)% 3.82% 2.84% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 9,140 $ 8,561 $ 8,481 $ 6,835 $ 994 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.55% 1.51% 1.51% 1.52% Interest and fee expense 0.02% 0.06% 0.14% 0.22% 0.27% Total expenses before custodian fee reduction 1.49% 1.61% 1.65% 1.73% 1.79% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.54% 1.48% 1.46% 1.49% Net investment income 3.55% 3.98% 3.61% 3.55% 3.55% Portfolio Turnover 1% 18% 21% 17% 17% (1) For the period from the start of business, December 16, 2005, to July 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended July 31, 2006. S e e notes to financ ial statem e nts 54 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.250 $ 8.880 $ 9.670 $ 9.730 $ 9.690 $ 9.570 Income (Loss) From Operations Net investment income $ 0.193 $ 0.390 $ 0.398 $ 0.409 $ 0.411 $ 0.435 Net realized and unrealized gain (loss) 0.461 (0.625) (0.778) (0.060) 0.043 0.131 Total income (loss) from operations $ 0.654 $ (0.235) $ (0.380) $ 0.349 $ 0.454 $ 0.566 Less Distributions From net investment income $ (0.184) $ (0.395) $ (0.410) $ (0.409) $ (0.414) $ (0.446) Total distributions $ (0.184) $ (0.395) $ (0.410) $ (0.409) $ (0.414) $ (0.446) Net asset value  End of period $ 8.720 $ 8.250 $ 8.880 $ 9.670 $ 9.730 $ 9.690 Total Return 7.96% (2.42)% (4.00)% 3.58% 4.79% 6.02% Ratios/Supplemental Data Net assets, end of period (000s omitted) $34,885 $33,112 $34,679 $39,032 $27,021 $22,044 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.70% 0.79% 0.75% 0.70% 0.73% 0.75% Interest and fee expense   0.04% 0.08% 0.09%  Total expenses before custodian fee reduction 0.70% 0.79% 0.79% 0.78% 0.82% 0.75% Expenses after custodian fee reduction excluding interest and fees 0.70% 0.78% 0.73% 0.65% 0.69% 0.74% Net investment income 4.42% 4.83% 4.28% 4.15% 4.25% 4.50% Portfolio Turnover of the Portfolio      3% Portfolio Turnover of the Fund 8% 16% 17% 12% 25% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 55 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class B Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.980 $ 9.660 $10.520 $10.590 $10.550 $10.420 Income (Loss) From Operations Net investment income $ 0.175 $ 0.359 $ 0.358 $ 0.367 $ 0.370 $ 0.398 Net realized and unrealized gain (loss) 0.511 (0.678) (0.851) (0.072) 0.041 0.138 Total income (loss) from operations $ 0.686 $(0.319) $ (0.493) $ 0.295 $ 0.411 $ 0.536 Less Distributions From net investment income $(0.166) $(0.361) $ (0.367) $ (0.365) $ (0.371) $ (0.406) Total distributions $(0.166) $(0.361) $ (0.367) $ (0.365) $ (0.371) $ (0.406) Net asset value  End of period $ 9.500 $ 8.980 $ 9.660 $10.520 $10.590 $10.550 Total Return 7.67% (3.13)% (4.76)% 2.77% 3.98% 5.41% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,696 $ 2,168 $ 3,497 $ 5,502 $ 6,567 $ 8,334 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.45% 1.54% 1.50% 1.45% 1.48% 1.50% Interest and fee expense   0.04% 0.08% 0.09%  Total expenses before custodian fee reduction 1.45% 1.54% 1.54% 1.53% 1.57% 1.50% Expenses after custodian fee reduction excluding interest and fees 1.45% 1.54% 1.48% 1.40% 1.44% 1.49% Net investment income 3.68% 4.07% 3.53% 3.42% 3.52% 3.78% Portfolio Turnover of the Portfolio      3% Portfolio Turnover of the Fund 8% 16% 17% 12% 25% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 56 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Colorado Fund  Class C Six Months Ended January 31, 2010 Year Ended Period Ended (Unaudited) July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.000 $ 9.680 $10.460 Income (Loss) From Operations Net investment income $ 0.174 $ 0.357 $ 0.289 Net realized and unrealized gain (loss) 0.502 (0.676) (0.772) Total income (loss) from operations $ 0.676 $(0.319) $ (0.483) Less Distributions From net investment income $(0.166) $(0.361) $ (0.297) Total distributions $(0.166) $(0.361) $ (0.297) Net asset value  End of period $ 9.510 $ 9.000 $ 9.680 Total Return 7.54% (3.12)% (4.66)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 380 $ 356 $ 219 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.45% 1.54% 1.48% Interest and fee expense   0.04% Total expenses before custodian fee reduction 1.45% 1.54% 1.52% Expenses after custodian fee reduction excluding interest and fees 1.45% 1.54% 1.46% Net investment income 3.66% 4.07% 3.60% Portfolio Turnover 8% 16% 17% (1) For the period from the start of business, October 8, 2007, to July 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended July 31, 2008. S e e notes to financ ial statem e nts 57 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.750 $ 9.990 $ 10.530 $ 10.530 $ 10.660 $ 10.610 Income (Loss) From Operations Net investment income $ 0.213 $ 0.446 $ 0.446 $ 0.437 $ 0.442 $ 0.461 Net realized and unrealized gain (loss) 0.357 (0.241) (0.548) 0.000 (0.134) 0.057 Total income (loss) from operations $ 0.570 $ 0.205 $ (0.102) $ 0.437 $ 0.308 $ 0.518 Less Distributions From net investment income $ (0.220) $ (0.445) $ (0.438) $ (0.437) $ (0.438) $ (0.468) Total distributions $ (0.220) $ (0.445) $ (0.438) $ (0.437) $ (0.438) $ (0.468) Net asset value  End of period $ 10.100 $ 9.750 $ 9.990 $ 10.530 $ 10.530 $ 10.660 Total Return 5.86% 2.31% (1.01)% 4.17% 2.95% 4.96% Ratios/Supplemental Data Net assets, end of period (000s omitted) $111,508 $107,689 $103,906 $115,076 $104,089 $102,378 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.76% 0.80% 0.77% 0.78% 0.77% 0.78% Interest and fee expense 0.05% 0.15% 0.35% 0.27% 0.17% 0.10% Total expenses before custodian fee reduction 0.81% 0.95% 1.12% 1.05% 0.94% 0.88% Expenses after custodian fee reduction excluding interest and fees 0.76% 0.79% 0.76% 0.76% 0.76% 0.77% Net investment income 4.19% 4.72% 4.31% 4.10% 4.19% 4.31% Portfolio Turnover of the Portfolio      2% Portfolio Turnover of the Fund 2% 20% 23% 16% 26% 13% (1) Computed using average shares outstanding. (2) Amount is less than $0.0005. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 58 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class B Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.700 $ 9.940 $10.480 $10.480 $10.610 $10.560 Income (Loss) From Operations Net investment income $ 0.175 $ 0.375 $ 0.367 $ 0.356 $ 0.362 $ 0.380 Net realized and unrealized gain (loss) 0.366 (0.244) (0.552) (0.001) (0.136) 0.056 Total income (loss) from operations $ 0.541 $ 0.131 $ (0.185) $ 0.355 $ 0.226 $ 0.436 Less Distributions From net investment income $(0.181) $(0.371) $ (0.355) $ (0.355) $ (0.356) $ (0.386) Total distributions $ (0.181) $(0.371) $ (0.355) $ (0.355) $ (0.356) $ (0.386) Net asset value  End of period $10.060 $ 9.700 $ 9.940 $10.480 $10.480 $10.610 Total Return 5.59% 1.53% (1.80)% 3.39% 2.17% 4.36% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,136 $ 8,387 $12,622 $18,238 $24,179 $30,791 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.55% 1.52% 1.53% 1.52% 1.53% Interest and fee expense 0.05% 0.15% 0.35% 0.27% 0.17% 0.10% Total expenses before custodian fee reduction 1.56% 1.70% 1.87% 1.80% 1.69% 1.63% Expenses after custodian fee reduction excluding interest and fees 1.51% 1.54% 1.51% 1.51% 1.51% 1.52% Net investment income 3.45% 3.99% 3.56% 3.35% 3.44% 3.57% Portfolio Turnover of the Portfolio      2% Portfolio Turnover of the Fund 2% 20% 23% 16% 26% 13% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 59 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 9.710 $ 9.950 $10.480 $10.480 $10.550 Income (Loss) From Operations Net investment income $ 0.174 $ 0.372 $ 0.366 $ 0.355 $ 0.152 Net realized and unrealized gain (loss) 0.368 (0.240) (0.541) 0.000 (0.054) Total income (loss) from operations $ 0.542 $ 0.132 $ (0.175) $ 0.355 $ 0.098 Less Distributions From net investment income $(0.182) $(0.372) $ (0.355) $ (0.355) $ (0.168) Total distributions $ (0.182) $(0.372) $ (0.355) $ (0.355) $ (0.168) Net asset value  End of period $10.070 $ 9.710 $ 9.950 $10.480 $10.480 Total Return 5.59% 1.53% (1.71)% 3.39% 0.90% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,619 $ 5,664 $ 3,827 $ 3,433 $ 207 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.55% 1.52% 1.53% 1.53% Interest and fee expense 0.05% 0.15% 0.35% 0.27% 0.17% Total expenses before custodian fee reduction 1.56% 1.70% 1.87% 1.80% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.51% 1.54% 1.51% 1.51% 1.51% Net investment income 3.43% 3.96% 3.55% 3.35% 3.07% Portfolio Turnover 2% 20% 23% 16% 26% (1) For the period from the start of business, February 9, 2006, to July 31, 2006. (2) Computed using average shares outstanding. (3) Amount is less than $0.0005. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended July 31, 2006. S e e notes to financ ial statem e nts 60 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Connecticut Fund  Class I Six Months Ended January 31, 2010 Year Ended Period Ended (Unaudited) July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 9.750 $ 9.990 $ 9.780 Income (Loss) From Operations Net investment income $ 0.223 $ 0.461 $ 0.196 Net realized and unrealized gain (loss) 0.367 (0.237) 0.203 Total income from operations $ 0.590 $ 0.224 $ 0.399 Less Distributions From net investment income $(0.230) $(0.464) $(0.189) Total distributions $ (0.230) $(0.464) $(0.189) Net asset value  End of period $10.110 $ 9.750 $ 9.990 Total Return 6.07% 2.52% 4.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,582 $ 2,122 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.56% 0.60% 0.58% Interest and fee expense 0.05% 0.15% 0.35% Total expenses before custodian fee reduction 0.61% 0.75% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.56% 0.59% 0.56% Net investment income 4.39% 4.87% 4.66% Portfolio Turnover 2% 20% 23% (1) For the period from the start of business, March 3, 2008, to July 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended July 31, 2008. S e e notes to financ ial statem e nts 61 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Michigan Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.410 $ 8.950 $ 9.480 $ 9.510 $ 9.630 $ 9.480 Income (Loss) From Operations Net investment income $ 0.200 $ 0.402 $ 0.407 $ 0.401 $ 0.419 $ 0.435 Net realized and unrealized gain (loss) 0.409 (0.538) (0.489) (0.028) (0.131) 0.156 Total income (loss) from operations $ 0.609 $ (0.136) $ (0.082) $ 0.373 $ 0.288 $ 0.591 Less Distributions From net investment income $ (0.199) $ (0.404) $ (0.403) $ (0.403) $ (0.408) $ (0.441) From net realized gain   (0.045)    Total distributions $ (0.199) $ (0.404) $ (0.448) $ (0.403) $ (0.408) $ (0.441) Net asset value  End of period $ 8.820 $ 8.410 $ 8.950 $ 9.480 $ 9.510 $ 9.630 Total Return 7.27% (1.29)% (0.88)% 3.92% 3.06% 6.34% Ratios/Supplemental Data Net assets, end of period (000s omitted) $47,822 $47,885 $58,620 $64,786 $53,595 $53,522 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.71% 0.80% 0.77% 0.78% 0.79% 0.80% Interest and fee expense 0.02% 0.16% 0.14% 0.24% 0.24% 0.16% Total expenses before custodian fee reduction 0.73% 0.96% 0.91% 1.02% 1.03% 0.96% Expenses after custodian fee reduction excluding interest and fees 0.71% 0.80% 0.75% 0.75% 0.78% 0.79% Net investment income 4.51% 4.89% 4.40% 4.16% 4.39% 4.53% Portfolio Turnover of the Portfolio      2% Portfolio Turnover of the Fund 6% 15% 24% 15% 32% 19% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 62 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Michigan Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 8.420 $ 8.960 $ 9.480 $ 9.510 $ 9.480 Income (Loss) From Operations Net investment income $ 0.166 $ 0.341 $ 0.337 $ 0.326 $ 0.080 Net realized and unrealized gain (loss) 0.411 (0.540) (0.481) (0.025) 0.033 Total income (loss) from operations $ 0.577 $(0.199) $(0.144) $ 0.301 $ 0.113 Less Distributions From net investment income $(0.167) $(0.341) $(0.331) $(0.331) $(0.083) From net realized gain   (0.045)   Total distributions $(0.167) $(0.341) $(0.376) $(0.331) $(0.083) Net asset value  End of period $ 8.830 $ 8.420 $ 8.960 $ 9.480 $ 9.510 Total Return 6.87% (2.04)% (1.54)% 3.16% 1.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,051 $ 3,513 $ 4,049 $ 3,028 $ 141 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.46% 1.55% 1.52% 1.53% 1.54% Interest and fee expense 0.02% 0.16% 0.14% 0.24% 0.24% Total expenses before custodian fee reduction 1.48% 1.71% 1.66% 1.77% 1.78% Expenses after custodian fee reduction excluding interest and fees 1.46% 1.55% 1.50% 1.50% 1.53% Net investment income 3.74% 4.14% 3.65% 3.39% 3.39% Portfolio Turnover 6% 15% 24% 15% 32% (1) For the period from the commencement of operations, May 2, 2006, to July 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended July 31, 2006. S e e notes to financ ial statem e nts 63 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.900 $ 8.930 $ 9.280 $ 9.280 $ 9.320 $ 9.110 Income (Loss) From Operations Net investment income $ 0.187 $ 0.374 $ 0.382 $ 0.403 $ 0.424 $ 0.422 Net realized and unrealized gain (loss) 0.269 (0.028) (0.336) 0.007 (0.052) 0.206 Total income from operations $ 0.456 $ 0.346 $ 0.046 $ 0.410 $ 0.372 $ 0.628 Less Distributions From net investment income $ (0.176) $ (0.376) $ (0.396) $ (0.410) $ (0.412) $ (0.418) Total distributions $ (0.176) $ (0.376) $ (0.396) $ (0.410) $ (0.412) $ (0.418) Net asset value  End of period $ 9.180 $ 8.900 $ 8.930 $ 9.280 $ 9.280 $ 9.320 Total Return 5.14% 4.15% 0.51% 4.45% 4.08% 7.02% Ratios/Supplemental Data Net assets, end of period (000s omitted) $84,401 $74,358 $69,234 $57,574 $34,677 $31,245 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.73% 0.79% 0.75% 0.78% 0.77% 0.78% Interest and fee expense   0.10% 0.20% 0.22% 0.15% Total expenses before custodian fee reduction 0.73% 0.79% 0.85% 0.98% 0.99% 0.93% Expenses after custodian fee reduction excluding interest and fees 0.73% 0.79% 0.70% 0.72% 0.74% 0.77% Net investment income 4.05% 4.38% 4.17% 4.30% 4.57% 4.55% Portfolio Turnover of the Portfolio      6% Portfolio Turnover of the Fund 0% 23% 18% 4% 14% 9% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. (9) Amount is less than 0.5%. S e e notes to financ ial statem e nts 64 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class B Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.580 $ 9.600 $ 9.990 $ 9.990 $10.020 $ 9.810 Income (Loss) From Operations Net investment income $ 0.165 $ 0.334 $ 0.338 $ 0.363 $ 0.383 $ 0.380 Net realized and unrealized gain (loss) 0.288 (0.020) (0.376) 0.003 (0.045) 0.205 Total income (loss) from operations $ 0.453 $ 0.314 $(0.038) $ 0.366 $ 0.338 $ 0.585 Less Distributions From net investment income $(0.153) $(0.334) $(0.352) $(0.366) $ (0.368) $ (0.375) Total distributions $(0.153) $(0.334) $(0.352) $(0.366) $ (0.368) $ (0.375) Net asset value  End of period $ 9.880 $ 9.580 $ 9.600 $ 9.990 $ 9.990 $10.020 Total Return 4.74% 3.49% (0.39)% 3.68% 3.44% 6.23% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,825 $ 5,225 $ 6,962 $ 7,827 $ 9,941 $13,571 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.48% 1.54% 1.50% 1.53% 1.52% 1.53% Interest and fee expense   0.10% 0.20% 0.22% 0.15% Total expenses before custodian fee reduction 1.48% 1.54% 1.60% 1.73% 1.74% 1.68% Expenses after custodian fee reduction excluding interest and fees 1.48% 1.54% 1.45% 1.47% 1.49% 1.52% Net investment income 3.31% 3.64% 3.43% 3.60% 3.84% 3.81% Portfolio Turnover of the Portfolio      6% Portfolio Turnover of the Fund 0% 23% 18% 4% 14% 9% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. Amount is less than 0.5%. S e e notes to financ ial statem e nts 65 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Minnesota Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 9.570 $ 9.620 $ 9.990 $ 9.990 $ 9.940 Income (Loss) From Operations Net investment income $ 0.164 $ 0.333 $ 0.335 $ 0.357 $ 0.231 Net realized and unrealized gain (loss) 0.299 (0.049) (0.353) 0.009 0.041 Total income (loss) from operations $ 0.463 $ 0.284 $(0.018) $ 0.366 $ 0.272 Less Distributions From net investment income $ (0.153) $ (0.334) $(0.352) $(0.366) $(0.222) Total distributions $ (0.153) $ (0.334) $(0.352) $(0.366) $(0.222) Net asset value  End of period $ 9.880 $ 9.570 $ 9.620 $ 9.990 $ 9.990 Total Return 4.85% 3.17% (0.19)% 3.68% 2.77% Ratios/Supplemental Data Net assets, end of period (000s omitted) $14,226 $12,078 $ 8,569 $ 4,115 $ 986 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.55% 1.50% 1.53% 1.52% Interest and fee expense   0.10% 0.20% 0.22% Total expenses before custodian fee reduction 1.47% 1.55% 1.60% 1.73% 1.74% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.54% 1.45% 1.47% 1.49% Net investment income 3.29% 3.61% 3.41% 3.54% 3.78% Portfolio Turnover 0% 23% 18% 4% 14% (1) For the period from the start of business, December 21, 2005, to July 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended July 31, 2006. Amount is less than 0.5%. S e e notes to financ ial statem e nts 66 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.580 $ 9.500 $ 10.500 $ 10.420 $ 10.470 $ 10.130 Income (Loss) From Operations Net investment income $ 0.228 $ 0.457 $ 0.456 $ 0.481 $ 0.462 $ 0.478 Net realized and unrealized gain (loss) 0.523 (0.929) (0.977) 0.058 (0.055) 0.342 Total income (loss) from operations $ 0.751 $ (0.472) $ (0.521) $ 0.539 $ 0.407 $ 0.820 Less Distributions From net investment income $ (0.221) $ (0.448) $ (0.462) $ (0.459) $ (0.457) $ (0.480) From net realized gain   (0.017)    Total distributions $ (0.221) $ (0.448) $ (0.479) $ (0.459) $ (0.457) $ (0.480) Net asset value  End of period $ 9.110 $ 8.580 $ 9.500 $ 10.500 $ 10.420 $ 10.470 Total Return 8.78% (4.66)% (5.04)% 5.18% 4.00% 8.24% Ratios/Supplemental Data Net assets, end of period (000s omitted) $222,522 $215,406 $261,792 $264,281 $189,294 $175,624 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 0.85% 0.81% 0.79% 0.80% 0.81% Interest and fee expense 0.10% 0.18% 0.26% 0.42% 0.39% 0.25% Total expenses before custodian fee reduction 0.87% 1.03% 1.07% 1.21% 1.19% 1.06% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.85% 0.80% 0.76% 0.78% 0.80% Net investment income 4.99% 5.48% 4.57% 4.51% 4.45% 4.61% Portfolio Turnover of the Portfolio      0% Portfolio Turnover of the Fund 6% 35% 47% 37% 27% 26% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 67 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 8.960 $ 9.920 $10.950 $10.870 $10.740 Income (Loss) From Operations Net investment income $ 0.202 $ 0.411 $ 0.394 $ 0.402 $ 0.233 Net realized and unrealized gain (loss) 0.537 (0.972) (1.008) 0.075 0.148 Total income (loss) from operations $ 0.739 $ (0.561) $ (0.614) $ 0.477 $ 0.381 Less Distributions From net investment income $ (0.199) $ (0.399) $ (0.399) $ (0.397) $ (0.251) From net realized gain   (0.017)   Total distributions $ (0.199) $ (0.399) $ (0.416) $ (0.397) $ (0.251) Net asset value  End of period $ 9.500 $ 8.960 $ 9.920 $10.950 $10.870 Total Return 8.27% (5.40)% (5.68)% 4.38% 3.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $30,498 $26,165 $28,204 $22,479 $ 3,659 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.59% 1.56% 1.54% 1.55% Interest and fee expense 0.10% 0.18% 0.26% 0.42% 0.39% Total expenses before custodian fee reduction 1.62% 1.77% 1.82% 1.96% 1.94% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.59% 1.55% 1.51% 1.53% Net investment income 4.23% 4.73% 3.79% 3.61% 3.45% Portfolio Turnover 6% 35% 47% 37% 27% (1) For the period from the start of business, December 14, 2005, to July 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended July 31, 2006. S e e notes to financ ial statem e nts 68 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s New Jersey Fund  Class I Six Months Ended January 31, 2010 Year Ended Period Ended (Unaudited) July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 8.580 $ 9.510 $ 9.180 Income (Loss) From Operations Net investment income $ 0.238 $ 0.468 $ 0.190 Net realized and unrealized gain (loss) 0.521 (0.933) 0.337 Total income (loss) from operations $ 0.759 $(0.465) $ 0.527 Less Distributions From net investment income $(0.229) $(0.465) $(0.197) Total distributions $(0.229) $(0.465) $(0.197) Net asset value  End of period $ 9.110 $ 8.580 $ 9.510 Total Return 8.88% (4.56)% 5.73% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 6,101 $ 1,808 $ 10 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.58% 0.65% 0.61% Interest and fee expense 0.10% 0.18% 0.26% Total expenses before custodian fee reduction 0.68% 0.83% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.58% 0.65% 0.60% Net investment income 5.19% 5.74% 4.76% Portfolio Turnover 6% 35% 47% (1) For the period from the start of business, March 3, 2008, to July 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended July 31, 2008. S e e notes to financ ial statem e nts 69 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class A Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.650 $ 9.190 $ 9.970 $ 9.930 $ 9.920 $ 9.730 Income (Loss) From Operations Net investment income $ 0.215 $ 0.427 $ 0.440 $ 0.434 $ 0.458 $ 0.490 Net realized and unrealized gain (loss) 0.400 (0.539) (0.785) 0.042 0.010 0.191 Total income (loss) from operations $ 0.615 $ (0.112) $ (0.345) $ 0.476 $ 0.468 $ 0.681 Less Distributions From net investment income $ (0.205) $ (0.428) $ (0.435) $ (0.436) $ (0.458) $ (0.491) Total distributions $ (0.205) $ (0.428) $ (0.435) $ (0.436) $ (0.458) $ (0.491) Net asset value  End of period $ 9.060 $ 8.650 $ 9.190 $ 9.970 $ 9.930 $ 9.920 Total Return 7.13% (0.87)% (3.52)% 4.81% 4.84% 7.14% Ratios/Supplemental Data Net assets, end of period (000s omitted) $219,964 $212,358 $229,953 $238,254 $187,902 $166,734 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.79% 0.82% 0.81% 0.80% 0.82% 0.85% Interest and fee expense 0.10% 0.29% 0.42% 0.54% 0.38% 0.17% Total expenses before custodian fee reduction 0.89% 1.11% 1.23% 1.34% 1.20% 1.02% Expenses after custodian fee reduction excluding interest and fees 0.79% 0.82% 0.79% 0.77% 0.80% 0.84% Net investment income 4.72% 5.15% 4.58% 4.29% 4.63% 4.97% Portfolio Turnover of the Portfolio      1% Portfolio Turnover of the Fund 4% 27% 24% 27% 31% 15% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (5) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 70 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class B Six Months Ended January 31, 2010 Year Ended July 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.960 $ 9.500 $10.310 $10.270 $10.260 $10.060 Income (Loss) From Operations Net investment income $ 0.188 $ 0.379 $ 0.381 $ 0.372 $ 0.398 $ 0.431 Net realized and unrealized gain (loss) 0.410 (0.544) (0.818) 0.040 0.009 0.200 Total income (loss) from operations $ 0.598 $ (0.165) $ (0.437) $ 0.412 $ 0.407 $ 0.631 Less Distributions From net investment income $ (0.178) $ (0.375) $ (0.373) $ (0.372) $ (0.397) $ (0.431) Total distributions $ (0.178) $ (0.375) $ (0.373) $ (0.372) $ (0.397) $ (0.431) Net asset value  End of period $ 9.380 $ 8.960 $ 9.500 $10.310 $10.270 $10.260 Total Return 6.70% (1.45)% (4.30)% 4.02% 4.05% 6.58% Ratios/Supplemental Data Net assets, end of period (000s omitted) $19,929 $22,120 $28,571 $36,425 $42,291 $47,747 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.54% 1.57% 1.56% 1.55% 1.57% 1.60% Interest and fee expense 0.10% 0.29% 0.42% 0.54% 0.38% 0.17% Total expenses before custodian fee reduction 1.64% 1.86% 1.98% 2.09% 1.95% 1.77% Expenses after custodian fee reduction excluding interest and fees 1.54% 1.57% 1.54% 1.52% 1.55% 1.59% Net investment income 3.97% 4.41% 3.83% 3.56% 3.89% 4.22% Portfolio Turnover of the Portfolio      1% Portfolio Turnover of the Fund 4% 27% 24% 27% 31% 15% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Annualized. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem e nts 71 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class C Six Months Ended January 31, 2010 Year Ended July 31, Period Ended (Unaudited) 2009 2008 2007 July 31, 2006 Net asset value  Beginning of period $ 8.960 $ 9.510 $10.320 $10.280 $10.250 Income (Loss) From Operations Net investment income $ 0.187 $ 0.377 $ 0.380 $ 0.368 $ 0.203 Net realized and unrealized gain (loss) 0.411 (0.551) (0.816) 0.045 0.044 Total income (loss) from operations $ 0.598 $ (0.174) $ (0.436) $ 0.413 $ 0.247 Less Distributions From net investment income $ (0.178) $ (0.376) $ (0.374) $ (0.373) $ (0.217) Total distributions $ (0.178) $ (0.376) $ (0.374) $ (0.373) $ (0.217) Net asset value  End of period $ 9.380 $ 8.960 $ 9.510 $10.320 $10.280 Total Return 6.70% (1.55)% (4.29)% 4.02% 2.38% Ratios/Supplemental Data Net assets, end of period (000s omitted) $45,002 $38,427 $33,457 $20,528 $ 3,026 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.53% 1.57% 1.56% 1.55% 1.57% Interest and fee expense 0.10% 0.29% 0.42% 0.54% 0.38% Total expenses before custodian fee reduction 1.63% 1.86% 1.98% 2.09% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.53% 1.57% 1.54% 1.52% 1.55% Net investment income 3.95% 4.38% 3.83% 3.52% 3.60% Portfolio Turnover 4% 27% 24% 27% 31% (1) For the period from the start of business, January 12, 2006, to July 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended July 31, 2007). Absent this allocation, total return would be lower. (6) Annualized. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended July 31, 2006. S e e notes to financ ial statem e nts 72 Eaton Vance Municipal Income Funds as of January 31, 2010 FINANCIAL STATEMENTS CON T  D F i n a n c i a l H i g h l i g h t s Pennsylvania Fund  Class I Six Months Ended January 31, 2010 Year Ended Period Ended (Unaudited) July 31, 2009 July 31, 2008 Net asset value  Beginning of period $ 8.680 $ 9.200 $ 8.900 Income (Loss) From Operations Net investment income $ 0.225 $ 0.442 $ 0.192 Net realized and unrealized gain (loss) 0.399 (0.517) 0.297 Total income (loss) from operations $ 0.624 $ (0.075) $ 0.489 Less Distributions From net investment income $ (0.214) $ (0.445) $(0.189) Total distributions $ (0.214) $ (0.445) $(0.189) Net asset value  End of period $ 9.090 $ 8.680 $ 9.200 Total Return 7.21% (0.45)% 5.49% Ratios/Supplemental Data Net assets, end of period (000s omitted) $31,611 $22,621 $ 32 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.59% 0.62% 0.60% Interest and fee expense 0.10% 0.29% 0.42% Total expenses before custodian fee reduction 0.69% 0.91% 1.02% Expenses after custodian fee reduction excluding interest and fees 0.59% 0.62% 0.58% Net investment income 4.90% 5.37% 4.98% Portfolio Turnover 4% 27% 24% (1) For the period from the start of business, March 3, 2008, to July 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended July 31, 2008. S e e notes to financ ial statem e nts 73 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-five funds, seven of which, each non-diversified, are included in these financial statements. They include Eaton Vance Arizona Municipal Income Fund (formerly, Eaton Vance Arizona Municipals Fund) (Arizona Fund), Eaton Vance Colorado Municipal Income Fund (formerly, Eaton Vance Colorado Municipals Fund) (Colorado Fund), Eaton Vance Connecticut Municipal Income Fund (formerly, Eaton Vance Connecticut Municipals Fund) (Connecticut Fund), Eaton Vance Michigan Municipal Income Fund (formerly, Eaton Vance Michigan Municipals Fund) (Michigan Fund), Eaton Vance Minnesota Municipal Income Fund (formerly, Eaton Vance Minnesota Municipals Fund) (Minnesota Fund), Eaton Vance New Jersey Municipal Income Fund (formerly, Eaton Vance New Jersey Municipals Fund) (New Jersey Fund) and Eaton Vance Pennsylvania Municipal Income Fund (formerly, Eaton Vance Pennsylvania Municipals Fund) (Pennsylvania Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Michigan Fund offers two classes of shares. The Arizona Fund, Colorado Fund, Minnesota Fund and New Jersey Fund offer three classes of shares. The Connecticut Fund and Pennsylvania Fund offer four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Funds financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Funds application of generally accepted accounting principles. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a third party pricing service, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, benchmark curves or information pertaining to the issuer. The pricing service may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are 74 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At July 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Arizona $ 536,449 July 31, 2010 353,624 July 31, 2012 691,155 July 31, 2013 736,704 July 31, 2014 160,306 July 31, 2016 997,387 July 31, 2017 Colorado $ 284,426 July 31, 2013 327,021 July 31, 2016 94,190 July 31, 2017 Connecticut $ 374,997 July 31, 2013 329,657 July 31, 2016 662,277 July 31, 2017 Michigan $ 337,787 July 31, 2016 391,429 July 31, 2017 Minnesota $ 56,582 July 31, 2010 382,839 July 31, 2012 504,289 July 31, 2013 410,833 July 31, 2016 566,758 July 31, 2017 New Jersey $3,716,712 July 31, 2016 6,120,511 July 31, 2017 Fund Amount Expiration Date Pennsylvania $5,831,137 July 31, 2011 1,108,751 July 31, 2012 3,349,896 July 31, 2013 1,414,955 July 31, 2016 5,414,612 July 31, 2017 Additionally, at July 31, 2009, the Arizona Fund, Colorado Fund, Connecticut Fund, Michigan Fund, Minnesota Fund, New Jersey Fund and Pennsylvania Fund had net capital losses of $2,875,011, $1,503,529, $2,201,927, $2,047,819, $1,252,675, $18,380,894 and $10,961,322, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending July 31, 2010. As of January 31, 2010, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended July 31, 2009 remains subject to examination by the Internal Revenue Service. D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. 75 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust, (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At January 31, 2010, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Collateral Floating Interest Rate for Floating Rate or Range of Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Arizona $ 950,000 0.40 $ 1,942,836 Connecticut 5,950,000 0.18  0.40 9,207,756 Michigan 500,000 0.40 1,022,545 New Jersey 31,545,000 0.10  0.22 42,826,199 Pennsylvania 29,065,000 0.19  0.40 44,876,826 For the six months ended January 31, 2010, the Funds average Floating Rate Notes outstanding and the average interest rate (annualized) including fees were as follows: Average Floating Rate Notes Average Fund Outstanding Interest Rate Arizona $ 950,000 1.62% Connecticut 5,950,000 1.08 Michigan 500,000 1.62 New Jersey 30,649,000 0.85 Pennsylvania 29,065,000 1.03 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of January 31, 2010. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and 76 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  The Funds may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. N Interim Financial Statements  The interim financial statements relating to January 31, 2010 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton 77 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20 2.00 $40 million up to $500 million 0.30 3.00 On average daily net assets of $500 million or more, the rates are reduced. For the six months ended January 31, 2010, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate Arizona $169,103 0.34% Colorado 38,923 0.21 Connecticut 241,807 0.37 Michigan 70,360 0.26 Minnesota 165,709 0.34 New Jersey 530,547 0.41 Pennsylvania 679,054 0.43 During the six months ended January 31, 2010, EVM reimbursed the Michigan Fund $2,212 for a trading error. The effect of the loss incurred and the reimbursement by EVM of such amount had no impact on total return. EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the six months ended January 31, 2010 were as follows: EVMs Sub- Transfer Agent EVDs Class A Fund Fees Sales Charges Arizona $ 694 $ 4,937 Colorado 415 3,355 Connecticut 1,275 7,067 Michigan 748 4,641 Minnesota 916 12,548 New Jersey 2,735 25,349 Pennsylvania 3,389 44,396 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended January 31, 2010, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the six months ended January 31, 2010 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees Arizona $ 86,047 Colorado 34,844 Connecticut 111,278 Michigan 49,130 Minnesota 79,825 New Jersey 226,215 Pennsylvania 222,840 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B 78 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended January 31, 2010, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% (annualized) of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees Arizona $17,388 $ 33,905 Colorado 7,218 1,413 Connecticut 29,745 23,664 Michigan  15,016 Minnesota 19,195 49,414 New Jersey  112,327 Pennsylvania 82,314 163,834 At January 31, 2010, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C Arizona $ 916,000 $ 810,000 Colorado 987,000 18,000 Connecticut 1,041,000 449,000 Michigan  357,000 Minnesota 691,000 631,000 New Jersey  2,739,000 Pennsylvania 1,238,000 3,156,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended January 31, 2010 amounted to the following: Class B Class C Service Service Fund Fees Fees Arizona $ 4,637 $ 9,041 Colorado 1,925 377 Connecticut 7,932 6,311 Michigan  4,005 Minnesota 5,119 13,177 New Jersey  29,954 Pennsylvania 21,950 43,689 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the six months ended January 31, 2010, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: 79 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Fund Class A Class B Class C Arizona $2,000 $ 2,000 $2,000 Colorado  1,000  Connecticut 1,000 2,000 1,000 Michigan 1,000  3,000 Minnesota  300 600 New Jersey 2,000   Pennsylvania  12,000 7,000 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended January 31, 2010 were as follows: Fund Purchases Sales Arizona $ 744,495 $ 6,321,482 Colorado 2,900,448 3,332,036 Connecticut 2,829,390 4,687,068 Michigan 3,067,935 6,987,753 Minnesota 5,977,421 365,662 New Jersey 16,713,258 19,996,855 Pennsylvania 15,511,391 14,589,155 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Arizona Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 463,083 1,451,559 Issued to shareholders electing to receive payments of distributions in Fund shares 107,466 275,485 Redemptions (711,247) (2,704,860) Exchange from Class B shares 73,047 162,583 Net decrease (67,651) (815,233) Arizona Fund (continued) Six Months Ended January 31, 2010 Year Ended Class B (Unaudited) July 31, 2009 Sales 18,928 25,577 Issued to shareholders electing to receive payments of distributions in Fund shares 4,229 11,620 Redemptions (53,082) (136,644) Exchange to Class A shares (65,736) (146,186) Net decrease (95,661) (245,633) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 86,860 311,516 Issued to shareholders electing to receive payments of distributions in Fund shares 10,977 22,222 Redemptions (74,055) (301,970) Net increase 23,782 31,768 Colorado Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 329,205 696,293 Issued to shareholders electing to receive payments of distributions in Fund shares 44,644 99,856 Redemptions (438,311) (788,512) Exchange from Class B shares 50,743 98,923 Net increase (decrease) (13,719) 106,560 Six Months Ended January 31, 2010 Year Ended Class B (Unaudited) July 31, 2009 Sales 1,098 11,572 Issued to shareholders electing to receive payments of distributions in Fund shares 2,413 7,054 Redemptions (19,687) (48,338) Exchange to Class A shares (46,602) (90,844) Net decrease (62,778) (120,556) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 264 41,777 Issued to shareholders electing to receive payments of distributions in Fund shares 340 987 Redemptions (238) (25,778) Net increase 366 16,986 80 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Connecticut Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 622,003 2,328,614 Issued to shareholders electing to receive payments of distributions in Fund shares 164,186 311,065 Redemptions (928,719) (2,236,225) Exchange from Class B shares 133,118 242,135 Net increase (decrease) (9,412) 645,589 Six Months Ended January 31, 2010 Year Ended Class B (Unaudited) July 31, 2009 Sales 20,653 50,180 Issued to shareholders electing to receive payments of distributions in Fund shares 9,096 26,970 Redemptions (50,833) (239,145) Exchange to Class A shares (133,664) (243,071) Net decrease (154,748) (405,066) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 134,271 299,999 Issued to shareholders electing to receive payments of distributions in Fund shares 5,970 10,224 Redemptions (65,720) (111,630) Net increase 74,521 198,593 Six Months Ended January 31, 2010 Year Ended Class I (Unaudited) July 31, 2009 Sales 235,488 223,450 Issued to shareholders electing to receive payments of distributions in Fund shares 3,090 3,996 Redemptions (2,763) (10,811) Net increase 235,815 216,635 Michigan Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 121,687 259,476 Issued to shareholders electing to receive payments of distributions in Fund shares 75,525 168,836 Redemptions (466,837) (1,283,083) Net decrease (269,625) (854,771) Michigan Fund (continued) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 90,360 160,898 Issued to shareholders electing to receive payments of distributions in Fund shares 5,434 10,967 Redemptions (54,053) (206,466) Net increase (decrease) 41,741 (34,601) Minnesota Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 1,148,536 2,393,161 Issued to shareholders electing to receive payments of distributions in Fund shares 117,432 243,435 Redemptions (483,754) (2,139,472) Exchange from Class B shares 53,303 101,450 Net increase 835,517 598,574 Six Months Ended January 31, 2010 Year Ended Class B (Unaudited) July 31, 2009 Sales 20,077 37,773 Issued to shareholders electing to receive payments of distributions in Fund shares 5,143 13,380 Redemptions (32,917) (136,289) Exchange to Class A shares (49,501) (94,227) Net decrease (57,198) (179,363) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 312,314 673,492 Issued to shareholders electing to receive payments of distributions in Fund shares 10,984 20,799 Redemptions (144,559) (323,696) Net increase 178,739 370,595 81 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD New Jersey Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 994,979 1,760,909 Issued to shareholders electing to receive payments of distributions in Fund shares 389,512 898,458 Redemptions (2,064,326) (5,087,924) Net decrease (679,835) (2,428,557) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 531,260 846,701 Issued to shareholders electing to receive payments of distributions in Fund shares 41,457 82,811 Redemptions (285,566) (851,032) Net increase 287,151 78,480 Six Months Ended January 31, 2010 Year Ended Class I (Unaudited) July 31, 2009 Sales 477,077 232,405 Issued to shareholders electing to receive payments of distributions in Fund shares 378 2,257 Redemptions (18,497) (24,970) Net increase 458,958 209,692 Pennsylvania Fund Six Months Ended January 31, 2010 Year Ended Class A (Unaudited) July 31, 2009 Sales 1,554,386 3,428,534 Issued to shareholders electing to receive payments of distributions in Fund shares 360,158 789,904 Redemptions (2,484,599) (5,048,365) Exchange from Class B shares 306,716 344,052 Net decrease (263,339) (485,875) Six Months Ended January 31, 2010 Year Ended Class B (Unaudited) July 31, 2009 Sales 106,672 182,348 Issued to shareholders electing to receive payments of distributions in Fund shares 25,440 65,316 Redemptions (180,102) (452,727) Exchange to Class A shares (296,118) (331,809) Net decrease (344,108) (536,872) Pennsylvania Fund (continued) Six Months Ended January 31, 2010 Year Ended Class C (Unaudited) July 31, 2009 Sales 880,758 1,651,896 Issued to shareholders electing to receive payments of distributions in Fund shares 62,980 106,708 Redemptions (434,828) (988,213) Net increase 508,910 770,391 Six Months Ended January 31, 2010 Year Ended Class I (Unaudited) July 31, 2009 Sales 936,172 2,934,186 Issued to shareholders electing to receive payments of distributions in Fund shares 72 15 Redemptions (65,199) (332,747) Net increase 871,045 2,601,454 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at January 31, 2010, as determined on a federal income tax basis, were as follows: Arizona Fund Aggregate cost $ 90,436,058 Gross unrealized appreciation $ 5,984,773 Gross unrealized depreciation (2,959,329) Net unrealized appreciation $ 3,025,444 Colorado Fund Aggregate cost $ 37,487,340 Gross unrealized appreciation $ 1,214,028 Gross unrealized depreciation (2,016,184) Net unrealized depreciation $ (802,156) Connecticut Fund Aggregate cost $120,884,413 Gross unrealized appreciation $ 5,951,735 Gross unrealized depreciation (2,369,893) Net unrealized appreciation $ 3,581,842 82 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Michigan Fund Aggregate cost $ 49,786,894 Gross unrealized appreciation $ 2,793,977 Gross unrealized depreciation (1,651,990) Net unrealized appreciation $ 1,141,987 Minnesota Fund Aggregate cost $ 94,014,028 Gross unrealized appreciation $ 4,740,055 Gross unrealized depreciation (1,012,566) Net unrealized appreciation $ 3,727,489 New Jersey Fund Aggregate cost $256,202,343 Gross unrealized appreciation $ 10,905,009 Gross unrealized depreciation (11,670,547) Net unrealized depreciation $ (765,538) Pennsylvania Fund Aggregate cost $301,789,668 Gross unrealized appreciation $ 15,989,115 Gross unrealized depreciation (10,890,037) Net unrealized appreciation $ 5,099,078 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. The Funds did not have any significant borrowings or allocated fees during the six months ended January 31, 2010. 10 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at January 31, 2010 is as follows: Futures Contracts Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Appreciation Arizona 3/10 109 U.S. Treasury Bond Short $(13,079,619) $(12,950,563) $129,056 Colorado 3/10 30 U.S. Treasury Bond Short $ (3,592,645) $ (3,564,375) $ 28,270 3/10 17 U.S. Treasury Note Short $ (2,012,714) $ (2,008,656) $ 4,058 Connecticut 3/10 44 U.S. Treasury Bond Short $ (5,270,159) $ (5,227,750) $ 42,409 3/10 22 U.S. Treasury Note Short $ (2,604,689) $ (2,599,438) $ 5,251 Michigan 3/10 48 U.S. Treasury Bond Short $ (5,748,957) $ (5,703,099) $ 45,858 3/10 29 U.S. Treasury Note Short $ (3,433,453) $ (3,426,531) $ 6,922 Minnesota 3/10 70 U.S. Treasury Bond Short $ (8,399,755) $ (8,316,875) $ 82,880 New Jersey 3/10 75 U.S. Treasury Bond Short $ (8,999,736) $ (8,910,938) $ 88,798 3/10 100 U.S. Treasury Note Short $(11,839,493) $(11,815,625) $ 23,868 Pennsylvania 3/10 650 U.S. Treasury Bond Short $(78,160,225) $(77,228,132) $932,093 Interest Rate Swaps Arizona Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $1,750,000 4.097% USD-LIBOR-BBA March 15, 2040 $ 97,211 $ 97,211 83 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Colorado Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation Merrill Lynch Capital 3-month February 24, 2010/ Services, Inc. $ 425,000 4.260% USD-LIBOR-BBA February 24, 2040 $ 10,932 $ 10,932 Connecticut Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation Merrill Lynch Capital 3-month February 24, 2010/ Services, Inc. $2,000,000 4.260% USD-LIBOR-BBA February 24, 2040 $ 51,446 $ 51,446 Michigan Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation Merrill Lynch Capital 3-month February 24, 2010/ Services, Inc. $ 900,000 4.260% USD-LIBOR-BBA February 24, 2040 $ 23,151 $ 23,151 Minnesota Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $ 750,000 4.097% USD-LIBOR-BBA March 15, 2040 $ 41,662 $ 41,662 New Jersey Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $6,612,500 4.097% USD-LIBOR-BBA March 15, 2040 $367,320 $367,320 Pennsylvania Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $3,650,000 4.097% USD-LIBOR-BBA March 15, 2040 $202,755 Merrill Lynch Capital 3-month February 24, 2010/ Services, Inc. $4,500,000 4.260% USD-LIBOR-BBA February 24, 2040 115,754 $318,509 The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At January 31, 2010, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, each Fund may enter into interest rate swap contracts. The Funds may also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The Funds enter into interest rate swap contracts that may contain provisions whereby the counterparty may terminate the contract under certain conditions, including but not limited to a decline in a Funds net assets below a certain level over a certain period of time, which would trigger a payment by the Fund for those swaps in a liability position. At January 31, 2010, the fair value of interest rate swaps with credit-related contingent features in a liability position was equal to the fair value of the liability derivative related to interest rate swaps included in the table below for each respective Fund. The value of securities pledged as collateral, if any, for open interest rate swap contracts at January 31, 2010 is disclosed in a note to each Funds Portfolio of Investments. The non-exchange traded derivatives in which a Fund invests, including swap contracts, are subject to the risk that the counterparty to the contract fails to perform its obligations under the contract. At January 31, 2010, the maximum amount of loss the Funds would incur due to counterparty risk was equal to the fair value of the asset derivative related to interest rate swaps included in the table below for each respective Fund. Counterparties may be required to pledge collateral in the form of cash, U.S. Government securities or highly-rated bonds for the benefit of a Fund if the net amount due from the counterparty with respect to a derivative contract exceeds a certain threshold. The amount of collateral posted by the counterparties with respect to such contracts would also reduce the amount of any loss incurred. The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at January 31, 2010 were as follows: Fair Value Asset Derivative Liability Derivative Arizona Fund Futures Contracts $ 129,056 $  Interest Rate Swaps 97,211  Total $ 226,267 $  84 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD Fair Value Asset Derivative Liability Derivative Colorado Fund Futures Contracts $ 32,328 $  Interest Rate Swaps 10,932  Total $ 43,260 $  Connecticut Fund Futures Contracts $ 47,660 $  Interest Rate Swaps 51,446  Total $ 99,106 $  Michigan Fund Futures Contracts $ 52,780 $  Interest Rate Swaps 23,151  Total $ 75,931 $  Minnesota Fund Futures Contracts $ 82,880 $  Interest Rate Swaps 41,662  Total $ 124,542 $  New Jersey Fund Futures Contracts $ 112,666 $  Interest Rate Swaps 367,320  Total $ 479,986 $  Pennsylvania Fund Futures Contracts $ 932,093 $  Interest Rate Swaps 318,509  Total $1,250,602 $  (1) Amount represents cumulative unrealized appreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. (2) Statement of Assets and Liabilities location: Receivable for open swap contracts; Net unrealized appreciation. The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended January 31, 2010 was as follows: Change in Unrealized Realized Gain Appreciation (Loss) on (Depreciation) on Derivatives Derivatives Recognized in Recognized in Fund Income Income Arizona $ (741,252) $ 582,064 Colorado (241,393) 133,285 Connecticut (418,044) 294,909 Michigan (400,432) 225,446 Minnesota (424,971) 317,127 New Jersey (2,327,032) 1,269,125 Pennsylvania (4,923,985) 4,044,964 (1) Statement of Operations location: Net realized gain (loss)  Financial futures contracts and swap contracts. (2) Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and swap contracts. The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended January 31, 2010, which are indicative of the volume of these derivative types, were approximately as follows: Interest Futures Rate Contracts  Swaps  Average Average Notional Notional Fund Amount Amount Arizona $10,900,000 $1,750,000 Colorado 4,633,000 425,000 Connecticut 6,567,000 2,000,000 Michigan 7,600,000 900,000 Minnesota 7,000,000 750,000 New Jersey 30,000,000 6,612,500 Pennsylvania 64,286,000 8,150,000 85 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD 11 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At January 31, 2010, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Arizona Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 94,411,502 $  $ 94,411,502 Total Investments $  $ 94,411,502 $  $ 94,411,502 Futures Contracts $129,056 $  $  $ 129,056 Interest Rate Swaps  97,211  97,211 Total $129,056 $ 94,508,713 $  $ 94,637,769 Colorado Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 36,685,184 $  $ 36,685,184 Total Investments $  $ 36,685,184 $  $ 36,685,184 Futures Contracts $ 32,328 $  $  $ 32,328 Interest Rate Swaps  10,932  10,932 Total $ 32,328 $ 36,696,116 $  $ 36,728,444 Connecticut Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $130,416,255 $  $130,416,255 Total Investments $  $130,416,255 $  $130,416,255 Futures Contracts $ 47,660 $  $  $ 47,660 Interest Rate Swaps  51,446  51,446 Total $ 47,660 $130,467,701 $  $130,515,361 Michigan Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 51,428,881 $  $ 51,428,881 Total Investments $  $ 51,428,881 $  $ 51,428,881 Futures Contracts $ 52,780 $  $  $ 52,780 Interest Rate Swaps  23,151  23,151 Total $ 52,780 $ 51,452,032 $  $ 51,504,812 Minnesota Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $ 97,741,517 $  $ 97,741,517 Total Investments $  $ 97,741,517 $  $ 97,741,517 Futures Contracts $ 82,880 $  $  $ 82,880 Interest Rate Swaps  41,662  41,662 Total $ 82,880 $ 97,783,179 $  $ 97,866,059 86 Eaton Vance Municipal Income Funds as of January 31, 2010 NOTES TO F INANCIAL STATEMENTS (Unaudited) CONTD New Jersey Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $286,981,805 $  $286,981,805 Total Investments $  $286,981,805 $  $286,981,805 Futures Contracts $112,666 $  $  $ 112,666 Interest Rate Swaps  367,320  367,320 Total $112,666 $287,349,125 $  $287,461,791 Pennsylvania Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $335,953,746 $  $335,953,746 Total Investments $  $335,953,746 $  $335,953,746 Futures Contracts $932,093 $  $  $ 932,093 Interest Rate Swaps  318,509  318,509 Total $932,093 $336,272,255 $  $337,204,348 The Funds held no investments or other financial instruments as of July 31, 2009 whose fair value was determined using Level 3 inputs. 12 Name Change Effective December 1, 2009, the names of Eaton Vance Arizona Municipal Income Fund, Eaton Vance Colorado Municipal Income Fund, Eaton Vance Connecticut Municipal Income Fund, Eaton Vance Michigan Municipal Income Fund, Eaton Vance Minnesota Municipal Income Fund, Eaton Vance New Jersey Municipal Income Fund and Eaton Vance Pennsylvania Municipal Income Fund were changed from Eaton Vance Arizona Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund, respectively. 87 Eaton Vance Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 88 Eaton Vance Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Arizona Municipals Fund Eaton Vance Colorado Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance Michigan Municipals Fund Eaton Vance Minnesota Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance Pennsylvania Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio 89 Eaton Vance Municipal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission. The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for each Fund in operation over such periods. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability of each Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. 90 Eaton Vance Municipal Income Funds O F F ICERS A N D T RUS T EES Eaton Vance Municipals Trust Officers Trustees Thomas M. Metzold Ralph F. Verni President Chairman William H. Ahern, Jr. Benjamin C. Esty Vice President Thomas E. Faust Jr. Craig R. Brandon Vice President Allen R. Freedman Cynthia J. Clemson William H. Park Vice President Ronald A. Pearlman Adam A. Weigold Vice President Helen Frame Peters Barbara E. Campbell Heidi L. Steiger Treasurer Lynn A. Stout Maureen A. Gemma Chief Legal Officer and Secretary Paul M. ONeil Chief Compliance Officer 91 This Page Intentionally Left Blank Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 (800) 262-1122 Eaton Vance Municipals Trust Two International Place Boston, MA 02110 * FINRA BrokerCheck . Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 313-3/10 7CSRC
